         Case 1:20-cv-02397-3JP Document 7              Filed 02/05/21     Page 1 of 104




                  UNITED STATES COURT OF INTERNATIONAL TRADE



 HMTX INDUSTRIES LLC;
 HALSTEAD NEW ENGLAND
 CORPORATION;
 METROFLOR CORPORATION; AND
 JASCO PRODUCTS COMPANY LLC,

                               Plaintiffs,                      Court No. 20-00177
                                                                and attached schedule
                          v.

 UNITED STATES, et al.,

                               Defendants.




                                    ORDER OF ASSIGNMENT

        Pursuant to 28 U.S.C. § § 253(c) and 255 and Rule 77(e) of the Rules of this Court, the above
entitled actions are assigned to a three-judge panel consisting of Judge Mark A. Barnett, Judge
Claire R. Kelly, and Judge Jennifer Choe-Groves.




                                                      _______/s/ Timothy C. Stanceu ______
                                                             Timothy C. Stanceu
                                                             Chief Judge



DATED:         February 5, 2021
Case 1:20-cv-02397-3JP Document 7      Filed 02/05/21   Page 2 of 104

                    Schedule of Cases

                           Court No.
                         1:2020‐cv‐00177
                         1:2020‐cv‐00179
                         1:2020‐cv‐00180
                         1:2020‐cv‐00181
                         1:2020‐cv‐00182
                         1:2020‐cv‐00183
                         1:2020‐cv‐00184
                         1:2020‐cv‐00185
                         1:2020‐cv‐00186
                         1:2020‐cv‐00187
                         1:2020‐cv‐00188
                         1:2020‐cv‐00189
                         1:2020‐cv‐00191
                         1:2020‐cv‐00192
                         1:2020‐cv‐00193
                         1:2020‐cv‐00194
                         1:2020‐cv‐00195
                         1:2020‐cv‐00196
                         1:2020‐cv‐00197
                         1:2020‐cv‐00198
                         1:2020‐cv‐00199
                         1:2020‐cv‐00200
                         1:2020‐cv‐00201
                         1:2020‐cv‐00202
                         1:2020‐cv‐00203
                         1:2020‐cv‐00204
                         1:2020‐cv‐00205
                         1:2020‐cv‐00206
                         1:2020‐cv‐00207
                         1:2020‐cv‐00208
                         1:2020‐cv‐00209
                         1:2020‐cv‐00210
                         1:2020‐cv‐00211
                         1:2020‐cv‐00212



                               1
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 3 of 104

                    Schedule of Cases

                         1:2020‐cv‐00213
                         1:2020‐cv‐00214
                         1:2020‐cv‐00215
                         1:2020‐cv‐00216
                         1:2020‐cv‐00217
                         1:2020‐cv‐00218
                         1:2020‐cv‐00219
                         1:2020‐cv‐00220
                         1:2020‐cv‐00221
                         1:2020‐cv‐00223
                         1:2020‐cv‐00224
                         1:2020‐cv‐00225
                         1:2020‐cv‐00226
                         1:2020‐cv‐00227
                         1:2020‐cv‐00228
                         1:2020‐cv‐00229
                         1:2020‐cv‐00231
                         1:2020‐cv‐00232
                         1:2020‐cv‐00233
                         1:2020‐cv‐00234
                         1:2020‐cv‐00235
                         1:2020‐cv‐00236
                         1:2020‐cv‐00237
                         1:2020‐cv‐00238
                         1:2020‐cv‐00239
                         1:2020‐cv‐00240
                         1:2020‐cv‐00241
                         1:2020‐cv‐00242
                         1:2020‐cv‐00243
                         1:2020‐cv‐00244
                         1:2020‐cv‐00245
                         1:2020‐cv‐00246
                         1:2020‐cv‐00247
                         1:2020‐cv‐00248
                         1:2020‐cv‐00249



                               2
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 4 of 104

                    Schedule of Cases

                         1:2020‐cv‐00250
                         1:2020‐cv‐00251
                         1:2020‐cv‐00252
                         1:2020‐cv‐00253
                         1:2020‐cv‐00254
                         1:2020‐cv‐00255
                         1:2020‐cv‐00256
                         1:2020‐cv‐00257
                         1:2020‐cv‐00258
                         1:2020‐cv‐00259
                         1:2020‐cv‐00260
                         1:2020‐cv‐00261
                         1:2020‐cv‐00262
                         1:2020‐cv‐00263
                         1:2020‐cv‐00264
                         1:2020‐cv‐00265
                         1:2020‐cv‐00266
                         1:2020‐cv‐00267
                         1:2020‐cv‐00268
                         1:2020‐cv‐00269
                         1:2020‐cv‐00270
                         1:2020‐cv‐00271
                         1:2020‐cv‐00272
                         1:2020‐cv‐00273
                         1:2020‐cv‐00274
                         1:2020‐cv‐00275
                         1:2020‐cv‐00276
                         1:2020‐cv‐00277
                         1:2020‐cv‐00278
                         1:2020‐cv‐00279
                         1:2020‐cv‐00280
                         1:2020‐cv‐00281
                         1:2020‐cv‐00282
                         1:2020‐cv‐00283
                         1:2020‐cv‐00284



                               3
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 5 of 104

                    Schedule of Cases

                         1:2020‐cv‐00285
                         1:2020‐cv‐00286
                         1:2020‐cv‐00287
                         1:2020‐cv‐00288
                         1:2020‐cv‐00289
                         1:2020‐cv‐00290
                         1:2020‐cv‐00291
                         1:2020‐cv‐00292
                         1:2020‐cv‐00293
                         1:2020‐cv‐00294
                         1:2020‐cv‐00295
                         1:2020‐cv‐00296
                         1:2020‐cv‐00297
                         1:2020‐cv‐00298
                         1:2020‐cv‐00299
                         1:2020‐cv‐00300
                         1:2020‐cv‐00301
                         1:2020‐cv‐00302
                         1:2020‐cv‐00303
                         1:2020‐cv‐00304
                         1:2020‐cv‐00305
                         1:2020‐cv‐00306
                         1:2020‐cv‐00307
                         1:2020‐cv‐00308
                         1:2020‐cv‐00309
                         1:2020‐cv‐00310
                         1:2020‐cv‐00311
                         1:2020‐cv‐00312
                         1:2020‐cv‐00313
                         1:2020‐cv‐00314
                         1:2020‐cv‐00315
                         1:2020‐cv‐00317
                         1:2020‐cv‐00318
                         1:2020‐cv‐00319
                         1:2020‐cv‐00320



                               4
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 6 of 104

                    Schedule of Cases

                         1:2020‐cv‐00321
                         1:2020‐cv‐00322
                         1:2020‐cv‐00323
                         1:2020‐cv‐00324
                         1:2020‐cv‐00325
                         1:2020‐cv‐00326
                         1:2020‐cv‐00327
                         1:2020‐cv‐00328
                         1:2020‐cv‐00329
                         1:2020‐cv‐00330
                         1:2020‐cv‐00331
                         1:2020‐cv‐00332
                         1:2020‐cv‐00333
                         1:2020‐cv‐00334
                         1:2020‐cv‐00335
                         1:2020‐cv‐00336
                         1:2020‐cv‐00337
                         1:2020‐cv‐00338
                         1:2020‐cv‐00339
                         1:2020‐cv‐00340
                         1:2020‐cv‐00341
                         1:2020‐cv‐00342
                         1:2020‐cv‐00343
                         1:2020‐cv‐00344
                         1:2020‐cv‐00345
                         1:2020‐cv‐00346
                         1:2020‐cv‐00347
                         1:2020‐cv‐00348
                         1:2020‐cv‐00349
                         1:2020‐cv‐00350
                         1:2020‐cv‐00351
                         1:2020‐cv‐00352
                         1:2020‐cv‐00353
                         1:2020‐cv‐00354
                         1:2020‐cv‐00355



                               5
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 7 of 104

                    Schedule of Cases

                         1:2020‐cv‐00356
                         1:2020‐cv‐00357
                         1:2020‐cv‐00358
                         1:2020‐cv‐00359
                         1:2020‐cv‐00360
                         1:2020‐cv‐00361
                         1:2020‐cv‐00362
                         1:2020‐cv‐00363
                         1:2020‐cv‐00364
                         1:2020‐cv‐00365
                         1:2020‐cv‐00366
                         1:2020‐cv‐00367
                         1:2020‐cv‐00368
                         1:2020‐cv‐00369
                         1:2020‐cv‐00370
                         1:2020‐cv‐00371
                         1:2020‐cv‐00372
                         1:2020‐cv‐00373
                         1:2020‐cv‐00374
                         1:2020‐cv‐00375
                         1:2020‐cv‐00376
                         1:2020‐cv‐00377
                         1:2020‐cv‐00378
                         1:2020‐cv‐00380
                         1:2020‐cv‐00381
                         1:2020‐cv‐00382
                         1:2020‐cv‐00383
                         1:2020‐cv‐00384
                         1:2020‐cv‐00385
                         1:2020‐cv‐00386
                         1:2020‐cv‐00387
                         1:2020‐cv‐00388
                         1:2020‐cv‐00389
                         1:2020‐cv‐00390
                         1:2020‐cv‐00391



                               6
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 8 of 104

                    Schedule of Cases

                         1:2020‐cv‐00392
                         1:2020‐cv‐00393
                         1:2020‐cv‐00394
                         1:2020‐cv‐00395
                         1:2020‐cv‐00396
                         1:2020‐cv‐00397
                         1:2020‐cv‐00398
                         1:2020‐cv‐00399
                         1:2020‐cv‐00400
                         1:2020‐cv‐00401
                         1:2020‐cv‐00402
                         1:2020‐cv‐00403
                         1:2020‐cv‐00404
                         1:2020‐cv‐00405
                         1:2020‐cv‐00406
                         1:2020‐cv‐00407
                         1:2020‐cv‐00408
                         1:2020‐cv‐00409
                         1:2020‐cv‐00410
                         1:2020‐cv‐00411
                         1:2020‐cv‐00412
                         1:2020‐cv‐00413
                         1:2020‐cv‐00414
                         1:2020‐cv‐00415
                         1:2020‐cv‐00416
                         1:2020‐cv‐00417
                         1:2020‐cv‐00419
                         1:2020‐cv‐00420
                         1:2020‐cv‐00421
                         1:2020‐cv‐00422
                         1:2020‐cv‐00423
                         1:2020‐cv‐00424
                         1:2020‐cv‐00425
                         1:2020‐cv‐00427
                         1:2020‐cv‐00428



                               7
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 9 of 104

                    Schedule of Cases

                         1:2020‐cv‐00429
                         1:2020‐cv‐00430
                         1:2020‐cv‐00431
                         1:2020‐cv‐00432
                         1:2020‐cv‐00433
                         1:2020‐cv‐00434
                         1:2020‐cv‐00435
                         1:2020‐cv‐00436
                         1:2020‐cv‐00437
                         1:2020‐cv‐00438
                         1:2020‐cv‐00439
                         1:2020‐cv‐00441
                         1:2020‐cv‐00442
                         1:2020‐cv‐00443
                         1:2020‐cv‐00444
                         1:2020‐cv‐00445
                         1:2020‐cv‐00446
                         1:2020‐cv‐00447
                         1:2020‐cv‐00448
                         1:2020‐cv‐00449
                         1:2020‐cv‐00450
                         1:2020‐cv‐00451
                         1:2020‐cv‐00452
                         1:2020‐cv‐00453
                         1:2020‐cv‐00454
                         1:2020‐cv‐00455
                         1:2020‐cv‐00456
                         1:2020‐cv‐00457
                         1:2020‐cv‐00458
                         1:2020‐cv‐00459
                         1:2020‐cv‐00460
                         1:2020‐cv‐00461
                         1:2020‐cv‐00462
                         1:2020‐cv‐00463
                         1:2020‐cv‐00464



                               8
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 10 of 104

                     Schedule of Cases

                         1:2020‐cv‐00465
                         1:2020‐cv‐00466
                         1:2020‐cv‐00467
                         1:2020‐cv‐00468
                         1:2020‐cv‐00470
                         1:2020‐cv‐00471
                         1:2020‐cv‐00472
                         1:2020‐cv‐00473
                         1:2020‐cv‐00474
                         1:2020‐cv‐00475
                         1:2020‐cv‐00476
                         1:2020‐cv‐00477
                         1:2020‐cv‐00478
                         1:2020‐cv‐00479
                         1:2020‐cv‐00480
                         1:2020‐cv‐00481
                         1:2020‐cv‐00482
                         1:2020‐cv‐00483
                         1:2020‐cv‐00484
                         1:2020‐cv‐00485
                         1:2020‐cv‐00486
                         1:2020‐cv‐00487
                         1:2020‐cv‐00488
                         1:2020‐cv‐00489
                         1:2020‐cv‐00490
                         1:2020‐cv‐00491
                         1:2020‐cv‐00492
                         1:2020‐cv‐00493
                         1:2020‐cv‐00494
                         1:2020‐cv‐00495
                         1:2020‐cv‐00496
                         1:2020‐cv‐00497
                         1:2020‐cv‐00498
                         1:2020‐cv‐00499
                         1:2020‐cv‐00500



                               9
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 11 of 104

                     Schedule of Cases

                         1:2020‐cv‐00501
                         1:2020‐cv‐00502
                         1:2020‐cv‐00503
                         1:2020‐cv‐00504
                         1:2020‐cv‐00505
                         1:2020‐cv‐00506
                         1:2020‐cv‐00507
                         1:2020‐cv‐00508
                         1:2020‐cv‐00509
                         1:2020‐cv‐00510
                         1:2020‐cv‐00512
                         1:2020‐cv‐00513
                         1:2020‐cv‐00514
                         1:2020‐cv‐00515
                         1:2020‐cv‐00516
                         1:2020‐cv‐00517
                         1:2020‐cv‐00518
                         1:2020‐cv‐00519
                         1:2020‐cv‐00520
                         1:2020‐cv‐00521
                         1:2020‐cv‐00522
                         1:2020‐cv‐00523
                         1:2020‐cv‐00524
                         1:2020‐cv‐00525
                         1:2020‐cv‐00526
                         1:2020‐cv‐00527
                         1:2020‐cv‐00528
                         1:2020‐cv‐00529
                         1:2020‐cv‐00530
                         1:2020‐cv‐00532
                         1:2020‐cv‐00533
                         1:2020‐cv‐00534
                         1:2020‐cv‐00535
                         1:2020‐cv‐00536
                         1:2020‐cv‐00537



                               10
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 12 of 104

                     Schedule of Cases

                         1:2020‐cv‐00538
                         1:2020‐cv‐00539
                         1:2020‐cv‐00541
                         1:2020‐cv‐00542
                         1:2020‐cv‐00544
                         1:2020‐cv‐00545
                         1:2020‐cv‐00546
                         1:2020‐cv‐00548
                         1:2020‐cv‐00549
                         1:2020‐cv‐00550
                         1:2020‐cv‐00551
                         1:2020‐cv‐00552
                         1:2020‐cv‐00553
                         1:2020‐cv‐00555
                         1:2020‐cv‐00556
                         1:2020‐cv‐00557
                         1:2020‐cv‐00558
                         1:2020‐cv‐00559
                         1:2020‐cv‐00560
                         1:2020‐cv‐00561
                         1:2020‐cv‐00562
                         1:2020‐cv‐00563
                         1:2020‐cv‐00564
                         1:2020‐cv‐00565
                         1:2020‐cv‐00566
                         1:2020‐cv‐00567
                         1:2020‐cv‐00568
                         1:2020‐cv‐00569
                         1:2020‐cv‐00570
                         1:2020‐cv‐00571
                         1:2020‐cv‐00572
                         1:2020‐cv‐00573
                         1:2020‐cv‐00574
                         1:2020‐cv‐00575
                         1:2020‐cv‐00576



                               11
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 13 of 104

                     Schedule of Cases

                         1:2020‐cv‐00577
                         1:2020‐cv‐00578
                         1:2020‐cv‐00579
                         1:2020‐cv‐00581
                         1:2020‐cv‐00582
                         1:2020‐cv‐00583
                         1:2020‐cv‐00584
                         1:2020‐cv‐00585
                         1:2020‐cv‐00586
                         1:2020‐cv‐00587
                         1:2020‐cv‐00588
                         1:2020‐cv‐00589
                         1:2020‐cv‐00590
                         1:2020‐cv‐00591
                         1:2020‐cv‐00592
                         1:2020‐cv‐00593
                         1:2020‐cv‐00594
                         1:2020‐cv‐00595
                         1:2020‐cv‐00596
                         1:2020‐cv‐00597
                         1:2020‐cv‐00599
                         1:2020‐cv‐00600
                         1:2020‐cv‐00601
                         1:2020‐cv‐00602
                         1:2020‐cv‐00603
                         1:2020‐cv‐00604
                         1:2020‐cv‐00605
                         1:2020‐cv‐00606
                         1:2020‐cv‐00607
                         1:2020‐cv‐00608
                         1:2020‐cv‐00609
                         1:2020‐cv‐00610
                         1:2020‐cv‐00611
                         1:2020‐cv‐00612
                         1:2020‐cv‐00613



                               12
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 14 of 104

                     Schedule of Cases

                         1:2020‐cv‐00614
                         1:2020‐cv‐00615
                         1:2020‐cv‐00616
                         1:2020‐cv‐00617
                         1:2020‐cv‐00618
                         1:2020‐cv‐00619
                         1:2020‐cv‐00620
                         1:2020‐cv‐00621
                         1:2020‐cv‐00622
                         1:2020‐cv‐00623
                         1:2020‐cv‐00625
                         1:2020‐cv‐00626
                         1:2020‐cv‐00627
                         1:2020‐cv‐00628
                         1:2020‐cv‐00629
                         1:2020‐cv‐00630
                         1:2020‐cv‐00631
                         1:2020‐cv‐00632
                         1:2020‐cv‐00633
                         1:2020‐cv‐00634
                         1:2020‐cv‐00635
                         1:2020‐cv‐00636
                         1:2020‐cv‐00637
                         1:2020‐cv‐00638
                         1:2020‐cv‐00639
                         1:2020‐cv‐00640
                         1:2020‐cv‐00641
                         1:2020‐cv‐00642
                         1:2020‐cv‐00643
                         1:2020‐cv‐00644
                         1:2020‐cv‐00645
                         1:2020‐cv‐00646
                         1:2020‐cv‐00647
                         1:2020‐cv‐00648
                         1:2020‐cv‐00649



                               13
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 15 of 104

                     Schedule of Cases

                         1:2020‐cv‐00650
                         1:2020‐cv‐00651
                         1:2020‐cv‐00652
                         1:2020‐cv‐00653
                         1:2020‐cv‐00654
                         1:2020‐cv‐00655
                         1:2020‐cv‐00656
                         1:2020‐cv‐00657
                         1:2020‐cv‐00658
                         1:2020‐cv‐00659
                         1:2020‐cv‐00660
                         1:2020‐cv‐00661
                         1:2020‐cv‐00662
                         1:2020‐cv‐00663
                         1:2020‐cv‐00664
                         1:2020‐cv‐00665
                         1:2020‐cv‐00666
                         1:2020‐cv‐00667
                         1:2020‐cv‐00668
                         1:2020‐cv‐00669
                         1:2020‐cv‐00670
                         1:2020‐cv‐00672
                         1:2020‐cv‐00673
                         1:2020‐cv‐00674
                         1:2020‐cv‐00675
                         1:2020‐cv‐00676
                         1:2020‐cv‐00677
                         1:2020‐cv‐00679
                         1:2020‐cv‐00680
                         1:2020‐cv‐00681
                         1:2020‐cv‐00682
                         1:2020‐cv‐00683
                         1:2020‐cv‐00684
                         1:2020‐cv‐00685
                         1:2020‐cv‐00686



                               14
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 16 of 104

                     Schedule of Cases

                         1:2020‐cv‐00687
                         1:2020‐cv‐00688
                         1:2020‐cv‐00689
                         1:2020‐cv‐00690
                         1:2020‐cv‐00691
                         1:2020‐cv‐00692
                         1:2020‐cv‐00693
                         1:2020‐cv‐00694
                         1:2020‐cv‐00695
                         1:2020‐cv‐00696
                         1:2020‐cv‐00697
                         1:2020‐cv‐00698
                         1:2020‐cv‐00699
                         1:2020‐cv‐00700
                         1:2020‐cv‐00701
                         1:2020‐cv‐00702
                         1:2020‐cv‐00703
                         1:2020‐cv‐00704
                         1:2020‐cv‐00705
                         1:2020‐cv‐00706
                         1:2020‐cv‐00707
                         1:2020‐cv‐00708
                         1:2020‐cv‐00709
                         1:2020‐cv‐00710
                         1:2020‐cv‐00711
                         1:2020‐cv‐00712
                         1:2020‐cv‐00713
                         1:2020‐cv‐00714
                         1:2020‐cv‐00715
                         1:2020‐cv‐00716
                         1:2020‐cv‐00717
                         1:2020‐cv‐00718
                         1:2020‐cv‐00719
                         1:2020‐cv‐00720
                         1:2020‐cv‐00721



                               15
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 17 of 104

                     Schedule of Cases

                         1:2020‐cv‐00722
                         1:2020‐cv‐00723
                         1:2020‐cv‐00724
                         1:2020‐cv‐00725
                         1:2020‐cv‐00726
                         1:2020‐cv‐00727
                         1:2020‐cv‐00728
                         1:2020‐cv‐00729
                         1:2020‐cv‐00730
                         1:2020‐cv‐00731
                         1:2020‐cv‐00732
                         1:2020‐cv‐00733
                         1:2020‐cv‐00734
                         1:2020‐cv‐00735
                         1:2020‐cv‐00737
                         1:2020‐cv‐00738
                         1:2020‐cv‐00739
                         1:2020‐cv‐00740
                         1:2020‐cv‐00741
                         1:2020‐cv‐00742
                         1:2020‐cv‐00743
                         1:2020‐cv‐00744
                         1:2020‐cv‐00745
                         1:2020‐cv‐00747
                         1:2020‐cv‐00748
                         1:2020‐cv‐00750
                         1:2020‐cv‐00751
                         1:2020‐cv‐00752
                         1:2020‐cv‐00753
                         1:2020‐cv‐00754
                         1:2020‐cv‐00755
                         1:2020‐cv‐00756
                         1:2020‐cv‐00757
                         1:2020‐cv‐00758
                         1:2020‐cv‐00759



                               16
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 18 of 104

                     Schedule of Cases

                         1:2020‐cv‐00760
                         1:2020‐cv‐00761
                         1:2020‐cv‐00762
                         1:2020‐cv‐00763
                         1:2020‐cv‐00764
                         1:2020‐cv‐00765
                         1:2020‐cv‐00766
                         1:2020‐cv‐00767
                         1:2020‐cv‐00768
                         1:2020‐cv‐00769
                         1:2020‐cv‐00770
                         1:2020‐cv‐00771
                         1:2020‐cv‐00772
                         1:2020‐cv‐00773
                         1:2020‐cv‐00774
                         1:2020‐cv‐00775
                         1:2020‐cv‐00776
                         1:2020‐cv‐00777
                         1:2020‐cv‐00778
                         1:2020‐cv‐00779
                         1:2020‐cv‐00780
                         1:2020‐cv‐00781
                         1:2020‐cv‐00782
                         1:2020‐cv‐00783
                         1:2020‐cv‐00784
                         1:2020‐cv‐00785
                         1:2020‐cv‐00786
                         1:2020‐cv‐00787
                         1:2020‐cv‐00789
                         1:2020‐cv‐00790
                         1:2020‐cv‐00791
                         1:2020‐cv‐00792
                         1:2020‐cv‐00793
                         1:2020‐cv‐00794
                         1:2020‐cv‐00795



                               17
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 19 of 104

                     Schedule of Cases

                         1:2020‐cv‐00796
                         1:2020‐cv‐00797
                         1:2020‐cv‐00798
                         1:2020‐cv‐00799
                         1:2020‐cv‐00800
                         1:2020‐cv‐00801
                         1:2020‐cv‐00802
                         1:2020‐cv‐00803
                         1:2020‐cv‐00804
                         1:2020‐cv‐00805
                         1:2020‐cv‐00806
                         1:2020‐cv‐00807
                         1:2020‐cv‐00808
                         1:2020‐cv‐00809
                         1:2020‐cv‐00810
                         1:2020‐cv‐00811
                         1:2020‐cv‐00813
                         1:2020‐cv‐00814
                         1:2020‐cv‐00815
                         1:2020‐cv‐00816
                         1:2020‐cv‐00817
                         1:2020‐cv‐00818
                         1:2020‐cv‐00819
                         1:2020‐cv‐00820
                         1:2020‐cv‐00821
                         1:2020‐cv‐00822
                         1:2020‐cv‐00823
                         1:2020‐cv‐00824
                         1:2020‐cv‐00825
                         1:2020‐cv‐00826
                         1:2020‐cv‐00827
                         1:2020‐cv‐00828
                         1:2020‐cv‐00829
                         1:2020‐cv‐00830
                         1:2020‐cv‐00831



                               18
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 20 of 104

                     Schedule of Cases

                         1:2020‐cv‐00832
                         1:2020‐cv‐00833
                         1:2020‐cv‐00834
                         1:2020‐cv‐00835
                         1:2020‐cv‐00836
                         1:2020‐cv‐00837
                         1:2020‐cv‐00838
                         1:2020‐cv‐00839
                         1:2020‐cv‐00840
                         1:2020‐cv‐00841
                         1:2020‐cv‐00842
                         1:2020‐cv‐00843
                         1:2020‐cv‐00844
                         1:2020‐cv‐00845
                         1:2020‐cv‐00846
                         1:2020‐cv‐00848
                         1:2020‐cv‐00849
                         1:2020‐cv‐00850
                         1:2020‐cv‐00851
                         1:2020‐cv‐00852
                         1:2020‐cv‐00853
                         1:2020‐cv‐00854
                         1:2020‐cv‐00855
                         1:2020‐cv‐00856
                         1:2020‐cv‐00857
                         1:2020‐cv‐00858
                         1:2020‐cv‐00859
                         1:2020‐cv‐00860
                         1:2020‐cv‐00861
                         1:2020‐cv‐00862
                         1:2020‐cv‐00863
                         1:2020‐cv‐00864
                         1:2020‐cv‐00865
                         1:2020‐cv‐00866
                         1:2020‐cv‐00867



                               19
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 21 of 104

                     Schedule of Cases

                         1:2020‐cv‐00868
                         1:2020‐cv‐00869
                         1:2020‐cv‐00870
                         1:2020‐cv‐00871
                         1:2020‐cv‐00872
                         1:2020‐cv‐00873
                         1:2020‐cv‐00874
                         1:2020‐cv‐00875
                         1:2020‐cv‐00876
                         1:2020‐cv‐00877
                         1:2020‐cv‐00878
                         1:2020‐cv‐00879
                         1:2020‐cv‐00880
                         1:2020‐cv‐00881
                         1:2020‐cv‐00882
                         1:2020‐cv‐00883
                         1:2020‐cv‐00884
                         1:2020‐cv‐00885
                         1:2020‐cv‐00886
                         1:2020‐cv‐00887
                         1:2020‐cv‐00888
                         1:2020‐cv‐00889
                         1:2020‐cv‐00890
                         1:2020‐cv‐00891
                         1:2020‐cv‐00892
                         1:2020‐cv‐00893
                         1:2020‐cv‐00894
                         1:2020‐cv‐00895
                         1:2020‐cv‐00896
                         1:2020‐cv‐00897
                         1:2020‐cv‐00898
                         1:2020‐cv‐00899
                         1:2020‐cv‐00900
                         1:2020‐cv‐00901
                         1:2020‐cv‐00902



                               20
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 22 of 104

                     Schedule of Cases

                         1:2020‐cv‐00903
                         1:2020‐cv‐00904
                         1:2020‐cv‐00905
                         1:2020‐cv‐00906
                         1:2020‐cv‐00907
                         1:2020‐cv‐00908
                         1:2020‐cv‐00909
                         1:2020‐cv‐00910
                         1:2020‐cv‐00911
                         1:2020‐cv‐00912
                         1:2020‐cv‐00913
                         1:2020‐cv‐00914
                         1:2020‐cv‐00915
                         1:2020‐cv‐00916
                         1:2020‐cv‐00917
                         1:2020‐cv‐00918
                         1:2020‐cv‐00919
                         1:2020‐cv‐00920
                         1:2020‐cv‐00921
                         1:2020‐cv‐00922
                         1:2020‐cv‐00923
                         1:2020‐cv‐00924
                         1:2020‐cv‐00925
                         1:2020‐cv‐00926
                         1:2020‐cv‐00927
                         1:2020‐cv‐00928
                         1:2020‐cv‐00929
                         1:2020‐cv‐00930
                         1:2020‐cv‐00931
                         1:2020‐cv‐00932
                         1:2020‐cv‐00933
                         1:2020‐cv‐00934
                         1:2020‐cv‐00935
                         1:2020‐cv‐00936
                         1:2020‐cv‐00937



                               21
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 23 of 104

                     Schedule of Cases

                         1:2020‐cv‐00938
                         1:2020‐cv‐00939
                         1:2020‐cv‐00940
                         1:2020‐cv‐00941
                         1:2020‐cv‐00942
                         1:2020‐cv‐00943
                         1:2020‐cv‐00944
                         1:2020‐cv‐00945
                         1:2020‐cv‐00946
                         1:2020‐cv‐00947
                         1:2020‐cv‐00948
                         1:2020‐cv‐00949
                         1:2020‐cv‐00950
                         1:2020‐cv‐00951
                         1:2020‐cv‐00952
                         1:2020‐cv‐00953
                         1:2020‐cv‐00954
                         1:2020‐cv‐00955
                         1:2020‐cv‐00956
                         1:2020‐cv‐00957
                         1:2020‐cv‐00958
                         1:2020‐cv‐00960
                         1:2020‐cv‐00961
                         1:2020‐cv‐00962
                         1:2020‐cv‐00963
                         1:2020‐cv‐00964
                         1:2020‐cv‐00965
                         1:2020‐cv‐00966
                         1:2020‐cv‐00967
                         1:2020‐cv‐00968
                         1:2020‐cv‐00969
                         1:2020‐cv‐00970
                         1:2020‐cv‐00971
                         1:2020‐cv‐00972
                         1:2020‐cv‐00973



                               22
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 24 of 104

                     Schedule of Cases

                         1:2020‐cv‐00974
                         1:2020‐cv‐00975
                         1:2020‐cv‐00976
                         1:2020‐cv‐00977
                         1:2020‐cv‐00978
                         1:2020‐cv‐00980
                         1:2020‐cv‐00981
                         1:2020‐cv‐00982
                         1:2020‐cv‐00983
                         1:2020‐cv‐00984
                         1:2020‐cv‐00985
                         1:2020‐cv‐00986
                         1:2020‐cv‐00987
                         1:2020‐cv‐00989
                         1:2020‐cv‐00990
                         1:2020‐cv‐00991
                         1:2020‐cv‐00992
                         1:2020‐cv‐00993
                         1:2020‐cv‐00994
                         1:2020‐cv‐00995
                         1:2020‐cv‐00996
                         1:2020‐cv‐00997
                         1:2020‐cv‐00998
                         1:2020‐cv‐00999
                         1:2020‐cv‐01000
                         1:2020‐cv‐01001
                         1:2020‐cv‐01002
                         1:2020‐cv‐01003
                         1:2020‐cv‐01004
                         1:2020‐cv‐01005
                         1:2020‐cv‐01006
                         1:2020‐cv‐01007
                         1:2020‐cv‐01008
                         1:2020‐cv‐01009
                         1:2020‐cv‐01010



                               23
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 25 of 104

                     Schedule of Cases

                         1:2020‐cv‐01011
                         1:2020‐cv‐01012
                         1:2020‐cv‐01013
                         1:2020‐cv‐01015
                         1:2020‐cv‐01016
                         1:2020‐cv‐01017
                         1:2020‐cv‐01018
                         1:2020‐cv‐01019
                         1:2020‐cv‐01020
                         1:2020‐cv‐01021
                         1:2020‐cv‐01022
                         1:2020‐cv‐01023
                         1:2020‐cv‐01024
                         1:2020‐cv‐01025
                         1:2020‐cv‐01026
                         1:2020‐cv‐01027
                         1:2020‐cv‐01028
                         1:2020‐cv‐01029
                         1:2020‐cv‐01030
                         1:2020‐cv‐01031
                         1:2020‐cv‐01032
                         1:2020‐cv‐01033
                         1:2020‐cv‐01034
                         1:2020‐cv‐01035
                         1:2020‐cv‐01036
                         1:2020‐cv‐01037
                         1:2020‐cv‐01038
                         1:2020‐cv‐01039
                         1:2020‐cv‐01040
                         1:2020‐cv‐01041
                         1:2020‐cv‐01042
                         1:2020‐cv‐01043
                         1:2020‐cv‐01044
                         1:2020‐cv‐01045
                         1:2020‐cv‐01046



                               24
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 26 of 104

                     Schedule of Cases

                         1:2020‐cv‐01047
                         1:2020‐cv‐01048
                         1:2020‐cv‐01049
                         1:2020‐cv‐01050
                         1:2020‐cv‐01051
                         1:2020‐cv‐01052
                         1:2020‐cv‐01053
                         1:2020‐cv‐01054
                         1:2020‐cv‐01055
                         1:2020‐cv‐01056
                         1:2020‐cv‐01057
                         1:2020‐cv‐01058
                         1:2020‐cv‐01059
                         1:2020‐cv‐01060
                         1:2020‐cv‐01061
                         1:2020‐cv‐01062
                         1:2020‐cv‐01063
                         1:2020‐cv‐01064
                         1:2020‐cv‐01065
                         1:2020‐cv‐01066
                         1:2020‐cv‐01067
                         1:2020‐cv‐01068
                         1:2020‐cv‐01069
                         1:2020‐cv‐01070
                         1:2020‐cv‐01071
                         1:2020‐cv‐01072
                         1:2020‐cv‐01073
                         1:2020‐cv‐01074
                         1:2020‐cv‐01075
                         1:2020‐cv‐01076
                         1:2020‐cv‐01077
                         1:2020‐cv‐01078
                         1:2020‐cv‐01080
                         1:2020‐cv‐01081
                         1:2020‐cv‐01082



                               25
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 27 of 104

                     Schedule of Cases

                         1:2020‐cv‐01083
                         1:2020‐cv‐01084
                         1:2020‐cv‐01085
                         1:2020‐cv‐01086
                         1:2020‐cv‐01087
                         1:2020‐cv‐01088
                         1:2020‐cv‐01089
                         1:2020‐cv‐01091
                         1:2020‐cv‐01092
                         1:2020‐cv‐01093
                         1:2020‐cv‐01094
                         1:2020‐cv‐01095
                         1:2020‐cv‐01096
                         1:2020‐cv‐01097
                         1:2020‐cv‐01098
                         1:2020‐cv‐01099
                         1:2020‐cv‐01100
                         1:2020‐cv‐01101
                         1:2020‐cv‐01102
                         1:2020‐cv‐01103
                         1:2020‐cv‐01105
                         1:2020‐cv‐01106
                         1:2020‐cv‐01107
                         1:2020‐cv‐01108
                         1:2020‐cv‐01109
                         1:2020‐cv‐01110
                         1:2020‐cv‐01111
                         1:2020‐cv‐01112
                         1:2020‐cv‐01113
                         1:2020‐cv‐01114
                         1:2020‐cv‐01115
                         1:2020‐cv‐01116
                         1:2020‐cv‐01117
                         1:2020‐cv‐01118
                         1:2020‐cv‐01119



                               26
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 28 of 104

                     Schedule of Cases

                         1:2020‐cv‐01120
                         1:2020‐cv‐01121
                         1:2020‐cv‐01122
                         1:2020‐cv‐01123
                         1:2020‐cv‐01124
                         1:2020‐cv‐01125
                         1:2020‐cv‐01126
                         1:2020‐cv‐01127
                         1:2020‐cv‐01128
                         1:2020‐cv‐01129
                         1:2020‐cv‐01130
                         1:2020‐cv‐01131
                         1:2020‐cv‐01132
                         1:2020‐cv‐01133
                         1:2020‐cv‐01134
                         1:2020‐cv‐01135
                         1:2020‐cv‐01136
                         1:2020‐cv‐01137
                         1:2020‐cv‐01138
                         1:2020‐cv‐01139
                         1:2020‐cv‐01140
                         1:2020‐cv‐01141
                         1:2020‐cv‐01142
                         1:2020‐cv‐01143
                         1:2020‐cv‐01144
                         1:2020‐cv‐01145
                         1:2020‐cv‐01146
                         1:2020‐cv‐01147
                         1:2020‐cv‐01148
                         1:2020‐cv‐01149
                         1:2020‐cv‐01150
                         1:2020‐cv‐01151
                         1:2020‐cv‐01152
                         1:2020‐cv‐01153
                         1:2020‐cv‐01154



                               27
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 29 of 104

                     Schedule of Cases

                         1:2020‐cv‐01155
                         1:2020‐cv‐01156
                         1:2020‐cv‐01157
                         1:2020‐cv‐01158
                         1:2020‐cv‐01159
                         1:2020‐cv‐01160
                         1:2020‐cv‐01161
                         1:2020‐cv‐01162
                         1:2020‐cv‐01163
                         1:2020‐cv‐01164
                         1:2020‐cv‐01165
                         1:2020‐cv‐01166
                         1:2020‐cv‐01167
                         1:2020‐cv‐01168
                         1:2020‐cv‐01169
                         1:2020‐cv‐01170
                         1:2020‐cv‐01171
                         1:2020‐cv‐01172
                         1:2020‐cv‐01173
                         1:2020‐cv‐01174
                         1:2020‐cv‐01175
                         1:2020‐cv‐01176
                         1:2020‐cv‐01177
                         1:2020‐cv‐01178
                         1:2020‐cv‐01179
                         1:2020‐cv‐01180
                         1:2020‐cv‐01181
                         1:2020‐cv‐01182
                         1:2020‐cv‐01183
                         1:2020‐cv‐01184
                         1:2020‐cv‐01185
                         1:2020‐cv‐01186
                         1:2020‐cv‐01187
                         1:2020‐cv‐01188
                         1:2020‐cv‐01189



                               28
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 30 of 104

                     Schedule of Cases

                         1:2020‐cv‐01190
                         1:2020‐cv‐01191
                         1:2020‐cv‐01192
                         1:2020‐cv‐01193
                         1:2020‐cv‐01194
                         1:2020‐cv‐01195
                         1:2020‐cv‐01196
                         1:2020‐cv‐01197
                         1:2020‐cv‐01198
                         1:2020‐cv‐01199
                         1:2020‐cv‐01200
                         1:2020‐cv‐01201
                         1:2020‐cv‐01202
                         1:2020‐cv‐01203
                         1:2020‐cv‐01204
                         1:2020‐cv‐01205
                         1:2020‐cv‐01206
                         1:2020‐cv‐01207
                         1:2020‐cv‐01208
                         1:2020‐cv‐01209
                         1:2020‐cv‐01210
                         1:2020‐cv‐01211
                         1:2020‐cv‐01212
                         1:2020‐cv‐01213
                         1:2020‐cv‐01214
                         1:2020‐cv‐01215
                         1:2020‐cv‐01216
                         1:2020‐cv‐01217
                         1:2020‐cv‐01218
                         1:2020‐cv‐01219
                         1:2020‐cv‐01220
                         1:2020‐cv‐01221
                         1:2020‐cv‐01222
                         1:2020‐cv‐01223
                         1:2020‐cv‐01224



                               29
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 31 of 104

                     Schedule of Cases

                         1:2020‐cv‐01226
                         1:2020‐cv‐01227
                         1:2020‐cv‐01228
                         1:2020‐cv‐01229
                         1:2020‐cv‐01230
                         1:2020‐cv‐01231
                         1:2020‐cv‐01232
                         1:2020‐cv‐01233
                         1:2020‐cv‐01234
                         1:2020‐cv‐01235
                         1:2020‐cv‐01236
                         1:2020‐cv‐01237
                         1:2020‐cv‐01238
                         1:2020‐cv‐01239
                         1:2020‐cv‐01240
                         1:2020‐cv‐01241
                         1:2020‐cv‐01242
                         1:2020‐cv‐01243
                         1:2020‐cv‐01244
                         1:2020‐cv‐01245
                         1:2020‐cv‐01246
                         1:2020‐cv‐01247
                         1:2020‐cv‐01248
                         1:2020‐cv‐01249
                         1:2020‐cv‐01250
                         1:2020‐cv‐01251
                         1:2020‐cv‐01252
                         1:2020‐cv‐01253
                         1:2020‐cv‐01254
                         1:2020‐cv‐01255
                         1:2020‐cv‐01256
                         1:2020‐cv‐01257
                         1:2020‐cv‐01258
                         1:2020‐cv‐01259
                         1:2020‐cv‐01261



                               30
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 32 of 104

                     Schedule of Cases

                         1:2020‐cv‐01262
                         1:2020‐cv‐01263
                         1:2020‐cv‐01264
                         1:2020‐cv‐01265
                         1:2020‐cv‐01266
                         1:2020‐cv‐01267
                         1:2020‐cv‐01268
                         1:2020‐cv‐01269
                         1:2020‐cv‐01270
                         1:2020‐cv‐01271
                         1:2020‐cv‐01272
                         1:2020‐cv‐01274
                         1:2020‐cv‐01275
                         1:2020‐cv‐01276
                         1:2020‐cv‐01277
                         1:2020‐cv‐01278
                         1:2020‐cv‐01279
                         1:2020‐cv‐01280
                         1:2020‐cv‐01281
                         1:2020‐cv‐01282
                         1:2020‐cv‐01283
                         1:2020‐cv‐01284
                         1:2020‐cv‐01285
                         1:2020‐cv‐01286
                         1:2020‐cv‐01287
                         1:2020‐cv‐01288
                         1:2020‐cv‐01289
                         1:2020‐cv‐01290
                         1:2020‐cv‐01291
                         1:2020‐cv‐01292
                         1:2020‐cv‐01293
                         1:2020‐cv‐01294
                         1:2020‐cv‐01295
                         1:2020‐cv‐01296
                         1:2020‐cv‐01297



                               31
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 33 of 104

                     Schedule of Cases

                         1:2020‐cv‐01298
                         1:2020‐cv‐01299
                         1:2020‐cv‐01300
                         1:2020‐cv‐01301
                         1:2020‐cv‐01303
                         1:2020‐cv‐01304
                         1:2020‐cv‐01305
                         1:2020‐cv‐01306
                         1:2020‐cv‐01307
                         1:2020‐cv‐01308
                         1:2020‐cv‐01309
                         1:2020‐cv‐01310
                         1:2020‐cv‐01311
                         1:2020‐cv‐01312
                         1:2020‐cv‐01313
                         1:2020‐cv‐01314
                         1:2020‐cv‐01315
                         1:2020‐cv‐01316
                         1:2020‐cv‐01317
                         1:2020‐cv‐01318
                         1:2020‐cv‐01319
                         1:2020‐cv‐01320
                         1:2020‐cv‐01321
                         1:2020‐cv‐01322
                         1:2020‐cv‐01323
                         1:2020‐cv‐01324
                         1:2020‐cv‐01325
                         1:2020‐cv‐01326
                         1:2020‐cv‐01327
                         1:2020‐cv‐01328
                         1:2020‐cv‐01329
                         1:2020‐cv‐01330
                         1:2020‐cv‐01331
                         1:2020‐cv‐01332
                         1:2020‐cv‐01333



                               32
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 34 of 104

                     Schedule of Cases

                         1:2020‐cv‐01334
                         1:2020‐cv‐01335
                         1:2020‐cv‐01336
                         1:2020‐cv‐01337
                         1:2020‐cv‐01338
                         1:2020‐cv‐01339
                         1:2020‐cv‐01341
                         1:2020‐cv‐01342
                         1:2020‐cv‐01343
                         1:2020‐cv‐01344
                         1:2020‐cv‐01345
                         1:2020‐cv‐01346
                         1:2020‐cv‐01347
                         1:2020‐cv‐01348
                         1:2020‐cv‐01349
                         1:2020‐cv‐01350
                         1:2020‐cv‐01351
                         1:2020‐cv‐01352
                         1:2020‐cv‐01353
                         1:2020‐cv‐01354
                         1:2020‐cv‐01355
                         1:2020‐cv‐01356
                         1:2020‐cv‐01357
                         1:2020‐cv‐01358
                         1:2020‐cv‐01359
                         1:2020‐cv‐01360
                         1:2020‐cv‐01361
                         1:2020‐cv‐01362
                         1:2020‐cv‐01363
                         1:2020‐cv‐01364
                         1:2020‐cv‐01365
                         1:2020‐cv‐01366
                         1:2020‐cv‐01368
                         1:2020‐cv‐01369
                         1:2020‐cv‐01370



                               33
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 35 of 104

                     Schedule of Cases

                         1:2020‐cv‐01371
                         1:2020‐cv‐01372
                         1:2020‐cv‐01374
                         1:2020‐cv‐01375
                         1:2020‐cv‐01376
                         1:2020‐cv‐01377
                         1:2020‐cv‐01378
                         1:2020‐cv‐01379
                         1:2020‐cv‐01380
                         1:2020‐cv‐01382
                         1:2020‐cv‐01383
                         1:2020‐cv‐01384
                         1:2020‐cv‐01385
                         1:2020‐cv‐01386
                         1:2020‐cv‐01387
                         1:2020‐cv‐01388
                         1:2020‐cv‐01389
                         1:2020‐cv‐01390
                         1:2020‐cv‐01391
                         1:2020‐cv‐01392
                         1:2020‐cv‐01393
                         1:2020‐cv‐01394
                         1:2020‐cv‐01395
                         1:2020‐cv‐01396
                         1:2020‐cv‐01397
                         1:2020‐cv‐01399
                         1:2020‐cv‐01400
                         1:2020‐cv‐01401
                         1:2020‐cv‐01402
                         1:2020‐cv‐01403
                         1:2020‐cv‐01404
                         1:2020‐cv‐01405
                         1:2020‐cv‐01406
                         1:2020‐cv‐01407
                         1:2020‐cv‐01408



                               34
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 36 of 104

                     Schedule of Cases

                         1:2020‐cv‐01409
                         1:2020‐cv‐01410
                         1:2020‐cv‐01411
                         1:2020‐cv‐01412
                         1:2020‐cv‐01413
                         1:2020‐cv‐01414
                         1:2020‐cv‐01415
                         1:2020‐cv‐01416
                         1:2020‐cv‐01417
                         1:2020‐cv‐01418
                         1:2020‐cv‐01419
                         1:2020‐cv‐01420
                         1:2020‐cv‐01421
                         1:2020‐cv‐01422
                         1:2020‐cv‐01423
                         1:2020‐cv‐01424
                         1:2020‐cv‐01425
                         1:2020‐cv‐01426
                         1:2020‐cv‐01427
                         1:2020‐cv‐01428
                         1:2020‐cv‐01429
                         1:2020‐cv‐01430
                         1:2020‐cv‐01431
                         1:2020‐cv‐01432
                         1:2020‐cv‐01433
                         1:2020‐cv‐01434
                         1:2020‐cv‐01435
                         1:2020‐cv‐01436
                         1:2020‐cv‐01437
                         1:2020‐cv‐01438
                         1:2020‐cv‐01439
                         1:2020‐cv‐01440
                         1:2020‐cv‐01441
                         1:2020‐cv‐01442
                         1:2020‐cv‐01443



                               35
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 37 of 104

                     Schedule of Cases

                         1:2020‐cv‐01444
                         1:2020‐cv‐01445
                         1:2020‐cv‐01446
                         1:2020‐cv‐01447
                         1:2020‐cv‐01448
                         1:2020‐cv‐01449
                         1:2020‐cv‐01450
                         1:2020‐cv‐01451
                         1:2020‐cv‐01452
                         1:2020‐cv‐01453
                         1:2020‐cv‐01454
                         1:2020‐cv‐01455
                         1:2020‐cv‐01456
                         1:2020‐cv‐01457
                         1:2020‐cv‐01458
                         1:2020‐cv‐01460
                         1:2020‐cv‐01461
                         1:2020‐cv‐01462
                         1:2020‐cv‐01463
                         1:2020‐cv‐01464
                         1:2020‐cv‐01465
                         1:2020‐cv‐01466
                         1:2020‐cv‐01467
                         1:2020‐cv‐01468
                         1:2020‐cv‐01470
                         1:2020‐cv‐01471
                         1:2020‐cv‐01472
                         1:2020‐cv‐01473
                         1:2020‐cv‐01474
                         1:2020‐cv‐01475
                         1:2020‐cv‐01476
                         1:2020‐cv‐01477
                         1:2020‐cv‐01478
                         1:2020‐cv‐01479
                         1:2020‐cv‐01480



                               36
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 38 of 104

                     Schedule of Cases

                         1:2020‐cv‐01481
                         1:2020‐cv‐01482
                         1:2020‐cv‐01484
                         1:2020‐cv‐01485
                         1:2020‐cv‐01486
                         1:2020‐cv‐01487
                         1:2020‐cv‐01488
                         1:2020‐cv‐01489
                         1:2020‐cv‐01491
                         1:2020‐cv‐01492
                         1:2020‐cv‐01493
                         1:2020‐cv‐01494
                         1:2020‐cv‐01495
                         1:2020‐cv‐01496
                         1:2020‐cv‐01497
                         1:2020‐cv‐01498
                         1:2020‐cv‐01499
                         1:2020‐cv‐01500
                         1:2020‐cv‐01502
                         1:2020‐cv‐01503
                         1:2020‐cv‐01504
                         1:2020‐cv‐01505
                         1:2020‐cv‐01506
                         1:2020‐cv‐01507
                         1:2020‐cv‐01508
                         1:2020‐cv‐01509
                         1:2020‐cv‐01510
                         1:2020‐cv‐01511
                         1:2020‐cv‐01512
                         1:2020‐cv‐01513
                         1:2020‐cv‐01514
                         1:2020‐cv‐01515
                         1:2020‐cv‐01516
                         1:2020‐cv‐01517
                         1:2020‐cv‐01518



                               37
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 39 of 104

                     Schedule of Cases

                         1:2020‐cv‐01519
                         1:2020‐cv‐01520
                         1:2020‐cv‐01522
                         1:2020‐cv‐01523
                         1:2020‐cv‐01524
                         1:2020‐cv‐01526
                         1:2020‐cv‐01527
                         1:2020‐cv‐01528
                         1:2020‐cv‐01529
                         1:2020‐cv‐01530
                         1:2020‐cv‐01531
                         1:2020‐cv‐01532
                         1:2020‐cv‐01533
                         1:2020‐cv‐01534
                         1:2020‐cv‐01535
                         1:2020‐cv‐01536
                         1:2020‐cv‐01537
                         1:2020‐cv‐01538
                         1:2020‐cv‐01539
                         1:2020‐cv‐01540
                         1:2020‐cv‐01541
                         1:2020‐cv‐01542
                         1:2020‐cv‐01543
                         1:2020‐cv‐01544
                         1:2020‐cv‐01545
                         1:2020‐cv‐01546
                         1:2020‐cv‐01547
                         1:2020‐cv‐01548
                         1:2020‐cv‐01549
                         1:2020‐cv‐01550
                         1:2020‐cv‐01551
                         1:2020‐cv‐01552
                         1:2020‐cv‐01553
                         1:2020‐cv‐01554
                         1:2020‐cv‐01555



                               38
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 40 of 104

                     Schedule of Cases

                         1:2020‐cv‐01556
                         1:2020‐cv‐01557
                         1:2020‐cv‐01558
                         1:2020‐cv‐01559
                         1:2020‐cv‐01560
                         1:2020‐cv‐01561
                         1:2020‐cv‐01562
                         1:2020‐cv‐01563
                         1:2020‐cv‐01564
                         1:2020‐cv‐01565
                         1:2020‐cv‐01566
                         1:2020‐cv‐01567
                         1:2020‐cv‐01568
                         1:2020‐cv‐01569
                         1:2020‐cv‐01570
                         1:2020‐cv‐01571
                         1:2020‐cv‐01572
                         1:2020‐cv‐01573
                         1:2020‐cv‐01574
                         1:2020‐cv‐01575
                         1:2020‐cv‐01576
                         1:2020‐cv‐01577
                         1:2020‐cv‐01578
                         1:2020‐cv‐01579
                         1:2020‐cv‐01580
                         1:2020‐cv‐01581
                         1:2020‐cv‐01582
                         1:2020‐cv‐01583
                         1:2020‐cv‐01584
                         1:2020‐cv‐01585
                         1:2020‐cv‐01586
                         1:2020‐cv‐01587
                         1:2020‐cv‐01588
                         1:2020‐cv‐01589
                         1:2020‐cv‐01590



                               39
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 41 of 104

                     Schedule of Cases

                         1:2020‐cv‐01591
                         1:2020‐cv‐01592
                         1:2020‐cv‐01593
                         1:2020‐cv‐01594
                         1:2020‐cv‐01596
                         1:2020‐cv‐01597
                         1:2020‐cv‐01598
                         1:2020‐cv‐01599
                         1:2020‐cv‐01600
                         1:2020‐cv‐01601
                         1:2020‐cv‐01602
                         1:2020‐cv‐01603
                         1:2020‐cv‐01604
                         1:2020‐cv‐01605
                         1:2020‐cv‐01606
                         1:2020‐cv‐01608
                         1:2020‐cv‐01609
                         1:2020‐cv‐01610
                         1:2020‐cv‐01611
                         1:2020‐cv‐01612
                         1:2020‐cv‐01613
                         1:2020‐cv‐01614
                         1:2020‐cv‐01615
                         1:2020‐cv‐01616
                         1:2020‐cv‐01617
                         1:2020‐cv‐01618
                         1:2020‐cv‐01619
                         1:2020‐cv‐01622
                         1:2020‐cv‐01623
                         1:2020‐cv‐01624
                         1:2020‐cv‐01625
                         1:2020‐cv‐01626
                         1:2020‐cv‐01627
                         1:2020‐cv‐01629
                         1:2020‐cv‐01630



                               40
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 42 of 104

                     Schedule of Cases

                         1:2020‐cv‐01631
                         1:2020‐cv‐01632
                         1:2020‐cv‐01633
                         1:2020‐cv‐01634
                         1:2020‐cv‐01635
                         1:2020‐cv‐01636
                         1:2020‐cv‐01637
                         1:2020‐cv‐01638
                         1:2020‐cv‐01639
                         1:2020‐cv‐01640
                         1:2020‐cv‐01641
                         1:2020‐cv‐01642
                         1:2020‐cv‐01644
                         1:2020‐cv‐01645
                         1:2020‐cv‐01646
                         1:2020‐cv‐01647
                         1:2020‐cv‐01648
                         1:2020‐cv‐01649
                         1:2020‐cv‐01650
                         1:2020‐cv‐01651
                         1:2020‐cv‐01652
                         1:2020‐cv‐01653
                         1:2020‐cv‐01654
                         1:2020‐cv‐01655
                         1:2020‐cv‐01656
                         1:2020‐cv‐01657
                         1:2020‐cv‐01658
                         1:2020‐cv‐01659
                         1:2020‐cv‐01660
                         1:2020‐cv‐01661
                         1:2020‐cv‐01662
                         1:2020‐cv‐01663
                         1:2020‐cv‐01664
                         1:2020‐cv‐01665
                         1:2020‐cv‐01666



                               41
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 43 of 104

                     Schedule of Cases

                         1:2020‐cv‐01667
                         1:2020‐cv‐01668
                         1:2020‐cv‐01669
                         1:2020‐cv‐01671
                         1:2020‐cv‐01672
                         1:2020‐cv‐01673
                         1:2020‐cv‐01674
                         1:2020‐cv‐01675
                         1:2020‐cv‐01676
                         1:2020‐cv‐01677
                         1:2020‐cv‐01678
                         1:2020‐cv‐01679
                         1:2020‐cv‐01680
                         1:2020‐cv‐01681
                         1:2020‐cv‐01682
                         1:2020‐cv‐01683
                         1:2020‐cv‐01684
                         1:2020‐cv‐01685
                         1:2020‐cv‐01686
                         1:2020‐cv‐01687
                         1:2020‐cv‐01688
                         1:2020‐cv‐01689
                         1:2020‐cv‐01691
                         1:2020‐cv‐01692
                         1:2020‐cv‐01693
                         1:2020‐cv‐01694
                         1:2020‐cv‐01695
                         1:2020‐cv‐01696
                         1:2020‐cv‐01697
                         1:2020‐cv‐01698
                         1:2020‐cv‐01699
                         1:2020‐cv‐01700
                         1:2020‐cv‐01701
                         1:2020‐cv‐01702
                         1:2020‐cv‐01703



                               42
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 44 of 104

                     Schedule of Cases

                         1:2020‐cv‐01704
                         1:2020‐cv‐01706
                         1:2020‐cv‐01707
                         1:2020‐cv‐01708
                         1:2020‐cv‐01709
                         1:2020‐cv‐01710
                         1:2020‐cv‐01711
                         1:2020‐cv‐01712
                         1:2020‐cv‐01713
                         1:2020‐cv‐01714
                         1:2020‐cv‐01715
                         1:2020‐cv‐01716
                         1:2020‐cv‐01717
                         1:2020‐cv‐01719
                         1:2020‐cv‐01720
                         1:2020‐cv‐01721
                         1:2020‐cv‐01722
                         1:2020‐cv‐01723
                         1:2020‐cv‐01724
                         1:2020‐cv‐01725
                         1:2020‐cv‐01726
                         1:2020‐cv‐01727
                         1:2020‐cv‐01728
                         1:2020‐cv‐01729
                         1:2020‐cv‐01730
                         1:2020‐cv‐01731
                         1:2020‐cv‐01732
                         1:2020‐cv‐01733
                         1:2020‐cv‐01734
                         1:2020‐cv‐01735
                         1:2020‐cv‐01736
                         1:2020‐cv‐01737
                         1:2020‐cv‐01738
                         1:2020‐cv‐01739
                         1:2020‐cv‐01740



                               43
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 45 of 104

                     Schedule of Cases

                         1:2020‐cv‐01741
                         1:2020‐cv‐01742
                         1:2020‐cv‐01743
                         1:2020‐cv‐01744
                         1:2020‐cv‐01745
                         1:2020‐cv‐01746
                         1:2020‐cv‐01747
                         1:2020‐cv‐01748
                         1:2020‐cv‐01749
                         1:2020‐cv‐01750
                         1:2020‐cv‐01751
                         1:2020‐cv‐01752
                         1:2020‐cv‐01753
                         1:2020‐cv‐01754
                         1:2020‐cv‐01755
                         1:2020‐cv‐01756
                         1:2020‐cv‐01757
                         1:2020‐cv‐01758
                         1:2020‐cv‐01759
                         1:2020‐cv‐01760
                         1:2020‐cv‐01761
                         1:2020‐cv‐01762
                         1:2020‐cv‐01763
                         1:2020‐cv‐01764
                         1:2020‐cv‐01765
                         1:2020‐cv‐01766
                         1:2020‐cv‐01767
                         1:2020‐cv‐01768
                         1:2020‐cv‐01769
                         1:2020‐cv‐01770
                         1:2020‐cv‐01771
                         1:2020‐cv‐01772
                         1:2020‐cv‐01773
                         1:2020‐cv‐01774
                         1:2020‐cv‐01775



                               44
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 46 of 104

                     Schedule of Cases

                         1:2020‐cv‐01776
                         1:2020‐cv‐01777
                         1:2020‐cv‐01778
                         1:2020‐cv‐01779
                         1:2020‐cv‐01780
                         1:2020‐cv‐01781
                         1:2020‐cv‐01782
                         1:2020‐cv‐01783
                         1:2020‐cv‐01784
                         1:2020‐cv‐01785
                         1:2020‐cv‐01786
                         1:2020‐cv‐01787
                         1:2020‐cv‐01788
                         1:2020‐cv‐01789
                         1:2020‐cv‐01790
                         1:2020‐cv‐01791
                         1:2020‐cv‐01792
                         1:2020‐cv‐01793
                         1:2020‐cv‐01794
                         1:2020‐cv‐01795
                         1:2020‐cv‐01796
                         1:2020‐cv‐01797
                         1:2020‐cv‐01798
                         1:2020‐cv‐01799
                         1:2020‐cv‐01800
                         1:2020‐cv‐01801
                         1:2020‐cv‐01802
                         1:2020‐cv‐01803
                         1:2020‐cv‐01804
                         1:2020‐cv‐01805
                         1:2020‐cv‐01806
                         1:2020‐cv‐01807
                         1:2020‐cv‐01808
                         1:2020‐cv‐01809
                         1:2020‐cv‐01810



                               45
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 47 of 104

                     Schedule of Cases

                         1:2020‐cv‐01811
                         1:2020‐cv‐01812
                         1:2020‐cv‐01813
                         1:2020‐cv‐01814
                         1:2020‐cv‐01815
                         1:2020‐cv‐01816
                         1:2020‐cv‐01817
                         1:2020‐cv‐01818
                         1:2020‐cv‐01819
                         1:2020‐cv‐01820
                         1:2020‐cv‐01821
                         1:2020‐cv‐01822
                         1:2020‐cv‐01823
                         1:2020‐cv‐01825
                         1:2020‐cv‐01827
                         1:2020‐cv‐01828
                         1:2020‐cv‐01829
                         1:2020‐cv‐01830
                         1:2020‐cv‐01831
                         1:2020‐cv‐01832
                         1:2020‐cv‐01833
                         1:2020‐cv‐01834
                         1:2020‐cv‐01835
                         1:2020‐cv‐01836
                         1:2020‐cv‐01838
                         1:2020‐cv‐01839
                         1:2020‐cv‐01840
                         1:2020‐cv‐01841
                         1:2020‐cv‐01843
                         1:2020‐cv‐01844
                         1:2020‐cv‐01845
                         1:2020‐cv‐01846
                         1:2020‐cv‐01847
                         1:2020‐cv‐01848
                         1:2020‐cv‐01849



                               46
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 48 of 104

                     Schedule of Cases

                         1:2020‐cv‐01850
                         1:2020‐cv‐01851
                         1:2020‐cv‐01852
                         1:2020‐cv‐01853
                         1:2020‐cv‐01854
                         1:2020‐cv‐01855
                         1:2020‐cv‐01856
                         1:2020‐cv‐01857
                         1:2020‐cv‐01858
                         1:2020‐cv‐01859
                         1:2020‐cv‐01860
                         1:2020‐cv‐01861
                         1:2020‐cv‐01862
                         1:2020‐cv‐01863
                         1:2020‐cv‐01864
                         1:2020‐cv‐01865
                         1:2020‐cv‐01866
                         1:2020‐cv‐01867
                         1:2020‐cv‐01868
                         1:2020‐cv‐01869
                         1:2020‐cv‐01870
                         1:2020‐cv‐01871
                         1:2020‐cv‐01872
                         1:2020‐cv‐01874
                         1:2020‐cv‐01875
                         1:2020‐cv‐01876
                         1:2020‐cv‐01878
                         1:2020‐cv‐01879
                         1:2020‐cv‐01880
                         1:2020‐cv‐01881
                         1:2020‐cv‐01882
                         1:2020‐cv‐01883
                         1:2020‐cv‐01884
                         1:2020‐cv‐01885
                         1:2020‐cv‐01886



                               47
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 49 of 104

                     Schedule of Cases

                         1:2020‐cv‐01887
                         1:2020‐cv‐01888
                         1:2020‐cv‐01889
                         1:2020‐cv‐01890
                         1:2020‐cv‐01891
                         1:2020‐cv‐01892
                         1:2020‐cv‐01893
                         1:2020‐cv‐01894
                         1:2020‐cv‐01895
                         1:2020‐cv‐01896
                         1:2020‐cv‐01897
                         1:2020‐cv‐01898
                         1:2020‐cv‐01899
                         1:2020‐cv‐01900
                         1:2020‐cv‐01901
                         1:2020‐cv‐01902
                         1:2020‐cv‐01903
                         1:2020‐cv‐01904
                         1:2020‐cv‐01905
                         1:2020‐cv‐01906
                         1:2020‐cv‐01907
                         1:2020‐cv‐01908
                         1:2020‐cv‐01909
                         1:2020‐cv‐01910
                         1:2020‐cv‐01911
                         1:2020‐cv‐01912
                         1:2020‐cv‐01913
                         1:2020‐cv‐01914
                         1:2020‐cv‐01915
                         1:2020‐cv‐01917
                         1:2020‐cv‐01918
                         1:2020‐cv‐01919
                         1:2020‐cv‐01920
                         1:2020‐cv‐01921
                         1:2020‐cv‐01922



                               48
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 50 of 104

                     Schedule of Cases

                         1:2020‐cv‐01923
                         1:2020‐cv‐01924
                         1:2020‐cv‐01925
                         1:2020‐cv‐01926
                         1:2020‐cv‐01927
                         1:2020‐cv‐01928
                         1:2020‐cv‐01929
                         1:2020‐cv‐01930
                         1:2020‐cv‐01931
                         1:2020‐cv‐01932
                         1:2020‐cv‐01933
                         1:2020‐cv‐01934
                         1:2020‐cv‐01935
                         1:2020‐cv‐01936
                         1:2020‐cv‐01937
                         1:2020‐cv‐01938
                         1:2020‐cv‐01939
                         1:2020‐cv‐01940
                         1:2020‐cv‐01941
                         1:2020‐cv‐01942
                         1:2020‐cv‐01943
                         1:2020‐cv‐01944
                         1:2020‐cv‐01945
                         1:2020‐cv‐01946
                         1:2020‐cv‐01947
                         1:2020‐cv‐01948
                         1:2020‐cv‐01949
                         1:2020‐cv‐01950
                         1:2020‐cv‐01951
                         1:2020‐cv‐01952
                         1:2020‐cv‐01953
                         1:2020‐cv‐01954
                         1:2020‐cv‐01955
                         1:2020‐cv‐01956
                         1:2020‐cv‐01957



                               49
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 51 of 104

                     Schedule of Cases

                         1:2020‐cv‐01958
                         1:2020‐cv‐01959
                         1:2020‐cv‐01960
                         1:2020‐cv‐01961
                         1:2020‐cv‐01962
                         1:2020‐cv‐01963
                         1:2020‐cv‐01964
                         1:2020‐cv‐01965
                         1:2020‐cv‐01966
                         1:2020‐cv‐01967
                         1:2020‐cv‐01968
                         1:2020‐cv‐01969
                         1:2020‐cv‐01970
                         1:2020‐cv‐01971
                         1:2020‐cv‐01972
                         1:2020‐cv‐01973
                         1:2020‐cv‐01974
                         1:2020‐cv‐01975
                         1:2020‐cv‐01976
                         1:2020‐cv‐01977
                         1:2020‐cv‐01978
                         1:2020‐cv‐01979
                         1:2020‐cv‐01980
                         1:2020‐cv‐01981
                         1:2020‐cv‐01982
                         1:2020‐cv‐01983
                         1:2020‐cv‐01984
                         1:2020‐cv‐01985
                         1:2020‐cv‐01986
                         1:2020‐cv‐01987
                         1:2020‐cv‐01988
                         1:2020‐cv‐01989
                         1:2020‐cv‐01990
                         1:2020‐cv‐01991
                         1:2020‐cv‐01992



                               50
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 52 of 104

                     Schedule of Cases

                         1:2020‐cv‐01993
                         1:2020‐cv‐01994
                         1:2020‐cv‐01995
                         1:2020‐cv‐01996
                         1:2020‐cv‐01997
                         1:2020‐cv‐01998
                         1:2020‐cv‐01999
                         1:2020‐cv‐02000
                         1:2020‐cv‐02001
                         1:2020‐cv‐02002
                         1:2020‐cv‐02005
                         1:2020‐cv‐02006
                         1:2020‐cv‐02007
                         1:2020‐cv‐02008
                         1:2020‐cv‐02009
                         1:2020‐cv‐02010
                         1:2020‐cv‐02011
                         1:2020‐cv‐02012
                         1:2020‐cv‐02013
                         1:2020‐cv‐02014
                         1:2020‐cv‐02015
                         1:2020‐cv‐02016
                         1:2020‐cv‐02017
                         1:2020‐cv‐02018
                         1:2020‐cv‐02019
                         1:2020‐cv‐02020
                         1:2020‐cv‐02021
                         1:2020‐cv‐02022
                         1:2020‐cv‐02023
                         1:2020‐cv‐02024
                         1:2020‐cv‐02026
                         1:2020‐cv‐02027
                         1:2020‐cv‐02028
                         1:2020‐cv‐02029
                         1:2020‐cv‐02030



                               51
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 53 of 104

                     Schedule of Cases

                         1:2020‐cv‐02031
                         1:2020‐cv‐02032
                         1:2020‐cv‐02033
                         1:2020‐cv‐02034
                         1:2020‐cv‐02035
                         1:2020‐cv‐02036
                         1:2020‐cv‐02038
                         1:2020‐cv‐02039
                         1:2020‐cv‐02040
                         1:2020‐cv‐02041
                         1:2020‐cv‐02042
                         1:2020‐cv‐02043
                         1:2020‐cv‐02044
                         1:2020‐cv‐02045
                         1:2020‐cv‐02046
                         1:2020‐cv‐02047
                         1:2020‐cv‐02048
                         1:2020‐cv‐02049
                         1:2020‐cv‐02050
                         1:2020‐cv‐02051
                         1:2020‐cv‐02052
                         1:2020‐cv‐02053
                         1:2020‐cv‐02054
                         1:2020‐cv‐02055
                         1:2020‐cv‐02056
                         1:2020‐cv‐02057
                         1:2020‐cv‐02058
                         1:2020‐cv‐02059
                         1:2020‐cv‐02060
                         1:2020‐cv‐02061
                         1:2020‐cv‐02062
                         1:2020‐cv‐02063
                         1:2020‐cv‐02064
                         1:2020‐cv‐02065
                         1:2020‐cv‐02066



                               52
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 54 of 104

                     Schedule of Cases

                         1:2020‐cv‐02067
                         1:2020‐cv‐02068
                         1:2020‐cv‐02069
                         1:2020‐cv‐02070
                         1:2020‐cv‐02072
                         1:2020‐cv‐02073
                         1:2020‐cv‐02074
                         1:2020‐cv‐02075
                         1:2020‐cv‐02076
                         1:2020‐cv‐02077
                         1:2020‐cv‐02078
                         1:2020‐cv‐02079
                         1:2020‐cv‐02080
                         1:2020‐cv‐02081
                         1:2020‐cv‐02082
                         1:2020‐cv‐02083
                         1:2020‐cv‐02084
                         1:2020‐cv‐02085
                         1:2020‐cv‐02086
                         1:2020‐cv‐02087
                         1:2020‐cv‐02088
                         1:2020‐cv‐02089
                         1:2020‐cv‐02090
                         1:2020‐cv‐02091
                         1:2020‐cv‐02092
                         1:2020‐cv‐02093
                         1:2020‐cv‐02094
                         1:2020‐cv‐02095
                         1:2020‐cv‐02096
                         1:2020‐cv‐02097
                         1:2020‐cv‐02098
                         1:2020‐cv‐02099
                         1:2020‐cv‐02100
                         1:2020‐cv‐02101
                         1:2020‐cv‐02102



                               53
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 55 of 104

                     Schedule of Cases

                         1:2020‐cv‐02103
                         1:2020‐cv‐02104
                         1:2020‐cv‐02105
                         1:2020‐cv‐02106
                         1:2020‐cv‐02107
                         1:2020‐cv‐02108
                         1:2020‐cv‐02110
                         1:2020‐cv‐02111
                         1:2020‐cv‐02112
                         1:2020‐cv‐02114
                         1:2020‐cv‐02115
                         1:2020‐cv‐02116
                         1:2020‐cv‐02117
                         1:2020‐cv‐02118
                         1:2020‐cv‐02119
                         1:2020‐cv‐02120
                         1:2020‐cv‐02121
                         1:2020‐cv‐02122
                         1:2020‐cv‐02123
                         1:2020‐cv‐02124
                         1:2020‐cv‐02125
                         1:2020‐cv‐02126
                         1:2020‐cv‐02127
                         1:2020‐cv‐02128
                         1:2020‐cv‐02129
                         1:2020‐cv‐02131
                         1:2020‐cv‐02132
                         1:2020‐cv‐02133
                         1:2020‐cv‐02134
                         1:2020‐cv‐02135
                         1:2020‐cv‐02136
                         1:2020‐cv‐02137
                         1:2020‐cv‐02138
                         1:2020‐cv‐02139
                         1:2020‐cv‐02140



                               54
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 56 of 104

                     Schedule of Cases

                         1:2020‐cv‐02141
                         1:2020‐cv‐02142
                         1:2020‐cv‐02143
                         1:2020‐cv‐02144
                         1:2020‐cv‐02145
                         1:2020‐cv‐02146
                         1:2020‐cv‐02147
                         1:2020‐cv‐02148
                         1:2020‐cv‐02149
                         1:2020‐cv‐02150
                         1:2020‐cv‐02151
                         1:2020‐cv‐02152
                         1:2020‐cv‐02153
                         1:2020‐cv‐02154
                         1:2020‐cv‐02155
                         1:2020‐cv‐02156
                         1:2020‐cv‐02157
                         1:2020‐cv‐02158
                         1:2020‐cv‐02160
                         1:2020‐cv‐02161
                         1:2020‐cv‐02162
                         1:2020‐cv‐02163
                         1:2020‐cv‐02164
                         1:2020‐cv‐02165
                         1:2020‐cv‐02166
                         1:2020‐cv‐02167
                         1:2020‐cv‐02168
                         1:2020‐cv‐02169
                         1:2020‐cv‐02170
                         1:2020‐cv‐02171
                         1:2020‐cv‐02172
                         1:2020‐cv‐02173
                         1:2020‐cv‐02174
                         1:2020‐cv‐02175
                         1:2020‐cv‐02176



                               55
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 57 of 104

                     Schedule of Cases

                         1:2020‐cv‐02177
                         1:2020‐cv‐02178
                         1:2020‐cv‐02179
                         1:2020‐cv‐02180
                         1:2020‐cv‐02181
                         1:2020‐cv‐02182
                         1:2020‐cv‐02183
                         1:2020‐cv‐02184
                         1:2020‐cv‐02185
                         1:2020‐cv‐02186
                         1:2020‐cv‐02187
                         1:2020‐cv‐02188
                         1:2020‐cv‐02189
                         1:2020‐cv‐02190
                         1:2020‐cv‐02191
                         1:2020‐cv‐02192
                         1:2020‐cv‐02193
                         1:2020‐cv‐02194
                         1:2020‐cv‐02195
                         1:2020‐cv‐02196
                         1:2020‐cv‐02197
                         1:2020‐cv‐02198
                         1:2020‐cv‐02199
                         1:2020‐cv‐02200
                         1:2020‐cv‐02201
                         1:2020‐cv‐02202
                         1:2020‐cv‐02203
                         1:2020‐cv‐02204
                         1:2020‐cv‐02205
                         1:2020‐cv‐02206
                         1:2020‐cv‐02207
                         1:2020‐cv‐02208
                         1:2020‐cv‐02209
                         1:2020‐cv‐02210
                         1:2020‐cv‐02211



                               56
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 58 of 104

                     Schedule of Cases

                         1:2020‐cv‐02212
                         1:2020‐cv‐02213
                         1:2020‐cv‐02214
                         1:2020‐cv‐02215
                         1:2020‐cv‐02216
                         1:2020‐cv‐02217
                         1:2020‐cv‐02218
                         1:2020‐cv‐02219
                         1:2020‐cv‐02220
                         1:2020‐cv‐02221
                         1:2020‐cv‐02222
                         1:2020‐cv‐02223
                         1:2020‐cv‐02224
                         1:2020‐cv‐02225
                         1:2020‐cv‐02226
                         1:2020‐cv‐02227
                         1:2020‐cv‐02228
                         1:2020‐cv‐02229
                         1:2020‐cv‐02230
                         1:2020‐cv‐02231
                         1:2020‐cv‐02232
                         1:2020‐cv‐02233
                         1:2020‐cv‐02234
                         1:2020‐cv‐02235
                         1:2020‐cv‐02236
                         1:2020‐cv‐02237
                         1:2020‐cv‐02238
                         1:2020‐cv‐02240
                         1:2020‐cv‐02241
                         1:2020‐cv‐02242
                         1:2020‐cv‐02243
                         1:2020‐cv‐02244
                         1:2020‐cv‐02245
                         1:2020‐cv‐02246
                         1:2020‐cv‐02247



                               57
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 59 of 104

                     Schedule of Cases

                         1:2020‐cv‐02248
                         1:2020‐cv‐02249
                         1:2020‐cv‐02250
                         1:2020‐cv‐02251
                         1:2020‐cv‐02252
                         1:2020‐cv‐02253
                         1:2020‐cv‐02254
                         1:2020‐cv‐02255
                         1:2020‐cv‐02256
                         1:2020‐cv‐02257
                         1:2020‐cv‐02258
                         1:2020‐cv‐02259
                         1:2020‐cv‐02260
                         1:2020‐cv‐02261
                         1:2020‐cv‐02262
                         1:2020‐cv‐02263
                         1:2020‐cv‐02264
                         1:2020‐cv‐02265
                         1:2020‐cv‐02266
                         1:2020‐cv‐02267
                         1:2020‐cv‐02268
                         1:2020‐cv‐02269
                         1:2020‐cv‐02270
                         1:2020‐cv‐02271
                         1:2020‐cv‐02272
                         1:2020‐cv‐02273
                         1:2020‐cv‐02274
                         1:2020‐cv‐02275
                         1:2020‐cv‐02276
                         1:2020‐cv‐02277
                         1:2020‐cv‐02278
                         1:2020‐cv‐02279
                         1:2020‐cv‐02280
                         1:2020‐cv‐02281
                         1:2020‐cv‐02282



                               58
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 60 of 104

                     Schedule of Cases

                         1:2020‐cv‐02283
                         1:2020‐cv‐02284
                         1:2020‐cv‐02285
                         1:2020‐cv‐02286
                         1:2020‐cv‐02287
                         1:2020‐cv‐02288
                         1:2020‐cv‐02289
                         1:2020‐cv‐02290
                         1:2020‐cv‐02291
                         1:2020‐cv‐02292
                         1:2020‐cv‐02293
                         1:2020‐cv‐02294
                         1:2020‐cv‐02295
                         1:2020‐cv‐02296
                         1:2020‐cv‐02297
                         1:2020‐cv‐02298
                         1:2020‐cv‐02299
                         1:2020‐cv‐02300
                         1:2020‐cv‐02301
                         1:2020‐cv‐02302
                         1:2020‐cv‐02303
                         1:2020‐cv‐02304
                         1:2020‐cv‐02305
                         1:2020‐cv‐02306
                         1:2020‐cv‐02307
                         1:2020‐cv‐02308
                         1:2020‐cv‐02309
                         1:2020‐cv‐02310
                         1:2020‐cv‐02311
                         1:2020‐cv‐02312
                         1:2020‐cv‐02313
                         1:2020‐cv‐02315
                         1:2020‐cv‐02316
                         1:2020‐cv‐02317
                         1:2020‐cv‐02318



                               59
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 61 of 104

                     Schedule of Cases

                         1:2020‐cv‐02319
                         1:2020‐cv‐02320
                         1:2020‐cv‐02321
                         1:2020‐cv‐02322
                         1:2020‐cv‐02323
                         1:2020‐cv‐02324
                         1:2020‐cv‐02325
                         1:2020‐cv‐02326
                         1:2020‐cv‐02327
                         1:2020‐cv‐02328
                         1:2020‐cv‐02329
                         1:2020‐cv‐02330
                         1:2020‐cv‐02331
                         1:2020‐cv‐02332
                         1:2020‐cv‐02333
                         1:2020‐cv‐02334
                         1:2020‐cv‐02335
                         1:2020‐cv‐02336
                         1:2020‐cv‐02337
                         1:2020‐cv‐02338
                         1:2020‐cv‐02339
                         1:2020‐cv‐02340
                         1:2020‐cv‐02341
                         1:2020‐cv‐02342
                         1:2020‐cv‐02343
                         1:2020‐cv‐02344
                         1:2020‐cv‐02345
                         1:2020‐cv‐02346
                         1:2020‐cv‐02347
                         1:2020‐cv‐02348
                         1:2020‐cv‐02349
                         1:2020‐cv‐02350
                         1:2020‐cv‐02351
                         1:2020‐cv‐02352
                         1:2020‐cv‐02353



                               60
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 62 of 104

                     Schedule of Cases

                         1:2020‐cv‐02354
                         1:2020‐cv‐02355
                         1:2020‐cv‐02356
                         1:2020‐cv‐02357
                         1:2020‐cv‐02358
                         1:2020‐cv‐02359
                         1:2020‐cv‐02360
                         1:2020‐cv‐02361
                         1:2020‐cv‐02362
                         1:2020‐cv‐02363
                         1:2020‐cv‐02364
                         1:2020‐cv‐02365
                         1:2020‐cv‐02366
                         1:2020‐cv‐02367
                         1:2020‐cv‐02368
                         1:2020‐cv‐02369
                         1:2020‐cv‐02370
                         1:2020‐cv‐02371
                         1:2020‐cv‐02372
                         1:2020‐cv‐02373
                         1:2020‐cv‐02374
                         1:2020‐cv‐02375
                         1:2020‐cv‐02376
                         1:2020‐cv‐02377
                         1:2020‐cv‐02378
                         1:2020‐cv‐02379
                         1:2020‐cv‐02380
                         1:2020‐cv‐02381
                         1:2020‐cv‐02382
                         1:2020‐cv‐02383
                         1:2020‐cv‐02384
                         1:2020‐cv‐02385
                         1:2020‐cv‐02386
                         1:2020‐cv‐02387
                         1:2020‐cv‐02388



                               61
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 63 of 104

                     Schedule of Cases

                         1:2020‐cv‐02389
                         1:2020‐cv‐02390
                         1:2020‐cv‐02391
                         1:2020‐cv‐02392
                         1:2020‐cv‐02393
                         1:2020‐cv‐02394
                         1:2020‐cv‐02395
                         1:2020‐cv‐02396
                         1:2020‐cv‐02397
                         1:2020‐cv‐02398
                         1:2020‐cv‐02399
                         1:2020‐cv‐02400
                         1:2020‐cv‐02401
                         1:2020‐cv‐02402
                         1:2020‐cv‐02403
                         1:2020‐cv‐02404
                         1:2020‐cv‐02405
                         1:2020‐cv‐02406
                         1:2020‐cv‐02407
                         1:2020‐cv‐02408
                         1:2020‐cv‐02409
                         1:2020‐cv‐02410
                         1:2020‐cv‐02411
                         1:2020‐cv‐02412
                         1:2020‐cv‐02414
                         1:2020‐cv‐02415
                         1:2020‐cv‐02416
                         1:2020‐cv‐02417
                         1:2020‐cv‐02418
                         1:2020‐cv‐02419
                         1:2020‐cv‐02420
                         1:2020‐cv‐02421
                         1:2020‐cv‐02422
                         1:2020‐cv‐02423
                         1:2020‐cv‐02424



                               62
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 64 of 104

                     Schedule of Cases

                         1:2020‐cv‐02425
                         1:2020‐cv‐02426
                         1:2020‐cv‐02427
                         1:2020‐cv‐02428
                         1:2020‐cv‐02429
                         1:2020‐cv‐02430
                         1:2020‐cv‐02431
                         1:2020‐cv‐02432
                         1:2020‐cv‐02433
                         1:2020‐cv‐02434
                         1:2020‐cv‐02435
                         1:2020‐cv‐02436
                         1:2020‐cv‐02438
                         1:2020‐cv‐02439
                         1:2020‐cv‐02440
                         1:2020‐cv‐02441
                         1:2020‐cv‐02442
                         1:2020‐cv‐02443
                         1:2020‐cv‐02445
                         1:2020‐cv‐02446
                         1:2020‐cv‐02447
                         1:2020‐cv‐02448
                         1:2020‐cv‐02449
                         1:2020‐cv‐02450
                         1:2020‐cv‐02451
                         1:2020‐cv‐02452
                         1:2020‐cv‐02453
                         1:2020‐cv‐02454
                         1:2020‐cv‐02455
                         1:2020‐cv‐02456
                         1:2020‐cv‐02457
                         1:2020‐cv‐02458
                         1:2020‐cv‐02460
                         1:2020‐cv‐02461
                         1:2020‐cv‐02462



                               63
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 65 of 104

                     Schedule of Cases

                         1:2020‐cv‐02463
                         1:2020‐cv‐02464
                         1:2020‐cv‐02465
                         1:2020‐cv‐02466
                         1:2020‐cv‐02467
                         1:2020‐cv‐02468
                         1:2020‐cv‐02469
                         1:2020‐cv‐02470
                         1:2020‐cv‐02471
                         1:2020‐cv‐02472
                         1:2020‐cv‐02473
                         1:2020‐cv‐02474
                         1:2020‐cv‐02475
                         1:2020‐cv‐02477
                         1:2020‐cv‐02478
                         1:2020‐cv‐02479
                         1:2020‐cv‐02480
                         1:2020‐cv‐02481
                         1:2020‐cv‐02482
                         1:2020‐cv‐02483
                         1:2020‐cv‐02484
                         1:2020‐cv‐02485
                         1:2020‐cv‐02486
                         1:2020‐cv‐02487
                         1:2020‐cv‐02489
                         1:2020‐cv‐02490
                         1:2020‐cv‐02491
                         1:2020‐cv‐02492
                         1:2020‐cv‐02493
                         1:2020‐cv‐02494
                         1:2020‐cv‐02495
                         1:2020‐cv‐02496
                         1:2020‐cv‐02498
                         1:2020‐cv‐02499
                         1:2020‐cv‐02500



                               64
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 66 of 104

                     Schedule of Cases

                         1:2020‐cv‐02501
                         1:2020‐cv‐02502
                         1:2020‐cv‐02503
                         1:2020‐cv‐02504
                         1:2020‐cv‐02505
                         1:2020‐cv‐02506
                         1:2020‐cv‐02507
                         1:2020‐cv‐02508
                         1:2020‐cv‐02509
                         1:2020‐cv‐02510
                         1:2020‐cv‐02511
                         1:2020‐cv‐02512
                         1:2020‐cv‐02513
                         1:2020‐cv‐02514
                         1:2020‐cv‐02515
                         1:2020‐cv‐02516
                         1:2020‐cv‐02517
                         1:2020‐cv‐02518
                         1:2020‐cv‐02519
                         1:2020‐cv‐02520
                         1:2020‐cv‐02521
                         1:2020‐cv‐02522
                         1:2020‐cv‐02523
                         1:2020‐cv‐02524
                         1:2020‐cv‐02525
                         1:2020‐cv‐02526
                         1:2020‐cv‐02527
                         1:2020‐cv‐02528
                         1:2020‐cv‐02529
                         1:2020‐cv‐02530
                         1:2020‐cv‐02531
                         1:2020‐cv‐02532
                         1:2020‐cv‐02534
                         1:2020‐cv‐02535
                         1:2020‐cv‐02536



                               65
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 67 of 104

                     Schedule of Cases

                         1:2020‐cv‐02537
                         1:2020‐cv‐02538
                         1:2020‐cv‐02539
                         1:2020‐cv‐02540
                         1:2020‐cv‐02541
                         1:2020‐cv‐02542
                         1:2020‐cv‐02543
                         1:2020‐cv‐02544
                         1:2020‐cv‐02546
                         1:2020‐cv‐02547
                         1:2020‐cv‐02548
                         1:2020‐cv‐02549
                         1:2020‐cv‐02551
                         1:2020‐cv‐02552
                         1:2020‐cv‐02553
                         1:2020‐cv‐02554
                         1:2020‐cv‐02555
                         1:2020‐cv‐02556
                         1:2020‐cv‐02557
                         1:2020‐cv‐02558
                         1:2020‐cv‐02559
                         1:2020‐cv‐02560
                         1:2020‐cv‐02561
                         1:2020‐cv‐02562
                         1:2020‐cv‐02563
                         1:2020‐cv‐02564
                         1:2020‐cv‐02565
                         1:2020‐cv‐02566
                         1:2020‐cv‐02567
                         1:2020‐cv‐02568
                         1:2020‐cv‐02569
                         1:2020‐cv‐02570
                         1:2020‐cv‐02571
                         1:2020‐cv‐02572
                         1:2020‐cv‐02573



                               66
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 68 of 104

                     Schedule of Cases

                         1:2020‐cv‐02574
                         1:2020‐cv‐02575
                         1:2020‐cv‐02576
                         1:2020‐cv‐02577
                         1:2020‐cv‐02578
                         1:2020‐cv‐02579
                         1:2020‐cv‐02580
                         1:2020‐cv‐02581
                         1:2020‐cv‐02582
                         1:2020‐cv‐02583
                         1:2020‐cv‐02584
                         1:2020‐cv‐02585
                         1:2020‐cv‐02586
                         1:2020‐cv‐02587
                         1:2020‐cv‐02588
                         1:2020‐cv‐02589
                         1:2020‐cv‐02590
                         1:2020‐cv‐02591
                         1:2020‐cv‐02592
                         1:2020‐cv‐02593
                         1:2020‐cv‐02594
                         1:2020‐cv‐02595
                         1:2020‐cv‐02596
                         1:2020‐cv‐02598
                         1:2020‐cv‐02599
                         1:2020‐cv‐02600
                         1:2020‐cv‐02601
                         1:2020‐cv‐02602
                         1:2020‐cv‐02603
                         1:2020‐cv‐02604
                         1:2020‐cv‐02605
                         1:2020‐cv‐02606
                         1:2020‐cv‐02607
                         1:2020‐cv‐02608
                         1:2020‐cv‐02609



                               67
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 69 of 104

                     Schedule of Cases

                         1:2020‐cv‐02610
                         1:2020‐cv‐02611
                         1:2020‐cv‐02612
                         1:2020‐cv‐02614
                         1:2020‐cv‐02615
                         1:2020‐cv‐02616
                         1:2020‐cv‐02617
                         1:2020‐cv‐02618
                         1:2020‐cv‐02619
                         1:2020‐cv‐02620
                         1:2020‐cv‐02621
                         1:2020‐cv‐02622
                         1:2020‐cv‐02623
                         1:2020‐cv‐02624
                         1:2020‐cv‐02625
                         1:2020‐cv‐02626
                         1:2020‐cv‐02627
                         1:2020‐cv‐02628
                         1:2020‐cv‐02629
                         1:2020‐cv‐02630
                         1:2020‐cv‐02631
                         1:2020‐cv‐02632
                         1:2020‐cv‐02633
                         1:2020‐cv‐02634
                         1:2020‐cv‐02635
                         1:2020‐cv‐02636
                         1:2020‐cv‐02637
                         1:2020‐cv‐02638
                         1:2020‐cv‐02640
                         1:2020‐cv‐02641
                         1:2020‐cv‐02642
                         1:2020‐cv‐02643
                         1:2020‐cv‐02644
                         1:2020‐cv‐02645
                         1:2020‐cv‐02646



                               68
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 70 of 104

                     Schedule of Cases

                         1:2020‐cv‐02647
                         1:2020‐cv‐02648
                         1:2020‐cv‐02649
                         1:2020‐cv‐02650
                         1:2020‐cv‐02651
                         1:2020‐cv‐02652
                         1:2020‐cv‐02653
                         1:2020‐cv‐02654
                         1:2020‐cv‐02655
                         1:2020‐cv‐02656
                         1:2020‐cv‐02657
                         1:2020‐cv‐02658
                         1:2020‐cv‐02659
                         1:2020‐cv‐02660
                         1:2020‐cv‐02661
                         1:2020‐cv‐02662
                         1:2020‐cv‐02663
                         1:2020‐cv‐02664
                         1:2020‐cv‐02665
                         1:2020‐cv‐02666
                         1:2020‐cv‐02667
                         1:2020‐cv‐02668
                         1:2020‐cv‐02669
                         1:2020‐cv‐02670
                         1:2020‐cv‐02671
                         1:2020‐cv‐02672
                         1:2020‐cv‐02673
                         1:2020‐cv‐02674
                         1:2020‐cv‐02675
                         1:2020‐cv‐02676
                         1:2020‐cv‐02677
                         1:2020‐cv‐02678
                         1:2020‐cv‐02679
                         1:2020‐cv‐02680
                         1:2020‐cv‐02681



                               69
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 71 of 104

                     Schedule of Cases

                         1:2020‐cv‐02683
                         1:2020‐cv‐02684
                         1:2020‐cv‐02685
                         1:2020‐cv‐02686
                         1:2020‐cv‐02687
                         1:2020‐cv‐02688
                         1:2020‐cv‐02689
                         1:2020‐cv‐02690
                         1:2020‐cv‐02691
                         1:2020‐cv‐02692
                         1:2020‐cv‐02693
                         1:2020‐cv‐02694
                         1:2020‐cv‐02695
                         1:2020‐cv‐02696
                         1:2020‐cv‐02697
                         1:2020‐cv‐02698
                         1:2020‐cv‐02699
                         1:2020‐cv‐02700
                         1:2020‐cv‐02701
                         1:2020‐cv‐02702
                         1:2020‐cv‐02703
                         1:2020‐cv‐02704
                         1:2020‐cv‐02705
                         1:2020‐cv‐02706
                         1:2020‐cv‐02707
                         1:2020‐cv‐02708
                         1:2020‐cv‐02709
                         1:2020‐cv‐02711
                         1:2020‐cv‐02712
                         1:2020‐cv‐02713
                         1:2020‐cv‐02714
                         1:2020‐cv‐02715
                         1:2020‐cv‐02716
                         1:2020‐cv‐02717
                         1:2020‐cv‐02719



                               70
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 72 of 104

                     Schedule of Cases

                         1:2020‐cv‐02720
                         1:2020‐cv‐02721
                         1:2020‐cv‐02722
                         1:2020‐cv‐02723
                         1:2020‐cv‐02724
                         1:2020‐cv‐02725
                         1:2020‐cv‐02726
                         1:2020‐cv‐02727
                         1:2020‐cv‐02728
                         1:2020‐cv‐02729
                         1:2020‐cv‐02731
                         1:2020‐cv‐02732
                         1:2020‐cv‐02733
                         1:2020‐cv‐02734
                         1:2020‐cv‐02735
                         1:2020‐cv‐02736
                         1:2020‐cv‐02737
                         1:2020‐cv‐02739
                         1:2020‐cv‐02740
                         1:2020‐cv‐02741
                         1:2020‐cv‐02742
                         1:2020‐cv‐02743
                         1:2020‐cv‐02744
                         1:2020‐cv‐02745
                         1:2020‐cv‐02746
                         1:2020‐cv‐02748
                         1:2020‐cv‐02749
                         1:2020‐cv‐02750
                         1:2020‐cv‐02751
                         1:2020‐cv‐02752
                         1:2020‐cv‐02753
                         1:2020‐cv‐02754
                         1:2020‐cv‐02755
                         1:2020‐cv‐02756
                         1:2020‐cv‐02757



                               71
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 73 of 104

                     Schedule of Cases

                         1:2020‐cv‐02758
                         1:2020‐cv‐02759
                         1:2020‐cv‐02760
                         1:2020‐cv‐02761
                         1:2020‐cv‐02762
                         1:2020‐cv‐02763
                         1:2020‐cv‐02764
                         1:2020‐cv‐02765
                         1:2020‐cv‐02766
                         1:2020‐cv‐02767
                         1:2020‐cv‐02768
                         1:2020‐cv‐02769
                         1:2020‐cv‐02770
                         1:2020‐cv‐02771
                         1:2020‐cv‐02772
                         1:2020‐cv‐02773
                         1:2020‐cv‐02774
                         1:2020‐cv‐02775
                         1:2020‐cv‐02776
                         1:2020‐cv‐02777
                         1:2020‐cv‐02778
                         1:2020‐cv‐02779
                         1:2020‐cv‐02780
                         1:2020‐cv‐02781
                         1:2020‐cv‐02782
                         1:2020‐cv‐02783
                         1:2020‐cv‐02784
                         1:2020‐cv‐02785
                         1:2020‐cv‐02787
                         1:2020‐cv‐02788
                         1:2020‐cv‐02789
                         1:2020‐cv‐02790
                         1:2020‐cv‐02791
                         1:2020‐cv‐02792
                         1:2020‐cv‐02793



                               72
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 74 of 104

                     Schedule of Cases

                         1:2020‐cv‐02794
                         1:2020‐cv‐02795
                         1:2020‐cv‐02796
                         1:2020‐cv‐02797
                         1:2020‐cv‐02798
                         1:2020‐cv‐02799
                         1:2020‐cv‐02800
                         1:2020‐cv‐02801
                         1:2020‐cv‐02802
                         1:2020‐cv‐02803
                         1:2020‐cv‐02804
                         1:2020‐cv‐02805
                         1:2020‐cv‐02806
                         1:2020‐cv‐02807
                         1:2020‐cv‐02808
                         1:2020‐cv‐02809
                         1:2020‐cv‐02810
                         1:2020‐cv‐02811
                         1:2020‐cv‐02812
                         1:2020‐cv‐02813
                         1:2020‐cv‐02814
                         1:2020‐cv‐02815
                         1:2020‐cv‐02816
                         1:2020‐cv‐02817
                         1:2020‐cv‐02818
                         1:2020‐cv‐02819
                         1:2020‐cv‐02820
                         1:2020‐cv‐02821
                         1:2020‐cv‐02822
                         1:2020‐cv‐02823
                         1:2020‐cv‐02824
                         1:2020‐cv‐02825
                         1:2020‐cv‐02826
                         1:2020‐cv‐02827
                         1:2020‐cv‐02828



                               73
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 75 of 104

                     Schedule of Cases

                         1:2020‐cv‐02830
                         1:2020‐cv‐02831
                         1:2020‐cv‐02832
                         1:2020‐cv‐02833
                         1:2020‐cv‐02834
                         1:2020‐cv‐02835
                         1:2020‐cv‐02836
                         1:2020‐cv‐02837
                         1:2020‐cv‐02838
                         1:2020‐cv‐02840
                         1:2020‐cv‐02841
                         1:2020‐cv‐02842
                         1:2020‐cv‐02843
                         1:2020‐cv‐02844
                         1:2020‐cv‐02845
                         1:2020‐cv‐02846
                         1:2020‐cv‐02847
                         1:2020‐cv‐02848
                         1:2020‐cv‐02850
                         1:2020‐cv‐02851
                         1:2020‐cv‐02852
                         1:2020‐cv‐02853
                         1:2020‐cv‐02854
                         1:2020‐cv‐02855
                         1:2020‐cv‐02856
                         1:2020‐cv‐02857
                         1:2020‐cv‐02859
                         1:2020‐cv‐02860
                         1:2020‐cv‐02862
                         1:2020‐cv‐02863
                         1:2020‐cv‐02864
                         1:2020‐cv‐02865
                         1:2020‐cv‐02866
                         1:2020‐cv‐02867
                         1:2020‐cv‐02868



                               74
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 76 of 104

                     Schedule of Cases

                         1:2020‐cv‐02869
                         1:2020‐cv‐02870
                         1:2020‐cv‐02871
                         1:2020‐cv‐02872
                         1:2020‐cv‐02873
                         1:2020‐cv‐02874
                         1:2020‐cv‐02875
                         1:2020‐cv‐02877
                         1:2020‐cv‐02878
                         1:2020‐cv‐02879
                         1:2020‐cv‐02880
                         1:2020‐cv‐02881
                         1:2020‐cv‐02882
                         1:2020‐cv‐02883
                         1:2020‐cv‐02884
                         1:2020‐cv‐02885
                         1:2020‐cv‐02886
                         1:2020‐cv‐02887
                         1:2020‐cv‐02888
                         1:2020‐cv‐02889
                         1:2020‐cv‐02890
                         1:2020‐cv‐02891
                         1:2020‐cv‐02892
                         1:2020‐cv‐02893
                         1:2020‐cv‐02894
                         1:2020‐cv‐02895
                         1:2020‐cv‐02896
                         1:2020‐cv‐02897
                         1:2020‐cv‐02898
                         1:2020‐cv‐02899
                         1:2020‐cv‐02900
                         1:2020‐cv‐02901
                         1:2020‐cv‐02902
                         1:2020‐cv‐02903
                         1:2020‐cv‐02904



                               75
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 77 of 104

                     Schedule of Cases

                         1:2020‐cv‐02905
                         1:2020‐cv‐02906
                         1:2020‐cv‐02907
                         1:2020‐cv‐02908
                         1:2020‐cv‐02909
                         1:2020‐cv‐02910
                         1:2020‐cv‐02911
                         1:2020‐cv‐02912
                         1:2020‐cv‐02913
                         1:2020‐cv‐02914
                         1:2020‐cv‐02915
                         1:2020‐cv‐02916
                         1:2020‐cv‐02917
                         1:2020‐cv‐02918
                         1:2020‐cv‐02919
                         1:2020‐cv‐02920
                         1:2020‐cv‐02921
                         1:2020‐cv‐02922
                         1:2020‐cv‐02923
                         1:2020‐cv‐02924
                         1:2020‐cv‐02925
                         1:2020‐cv‐02926
                         1:2020‐cv‐02927
                         1:2020‐cv‐02928
                         1:2020‐cv‐02929
                         1:2020‐cv‐02931
                         1:2020‐cv‐02932
                         1:2020‐cv‐02933
                         1:2020‐cv‐02934
                         1:2020‐cv‐02935
                         1:2020‐cv‐02936
                         1:2020‐cv‐02937
                         1:2020‐cv‐02938
                         1:2020‐cv‐02939
                         1:2020‐cv‐02940



                               76
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 78 of 104

                     Schedule of Cases

                         1:2020‐cv‐02941
                         1:2020‐cv‐02942
                         1:2020‐cv‐02943
                         1:2020‐cv‐02944
                         1:2020‐cv‐02945
                         1:2020‐cv‐02946
                         1:2020‐cv‐02947
                         1:2020‐cv‐02948
                         1:2020‐cv‐02949
                         1:2020‐cv‐02950
                         1:2020‐cv‐02951
                         1:2020‐cv‐02952
                         1:2020‐cv‐02953
                         1:2020‐cv‐02954
                         1:2020‐cv‐02955
                         1:2020‐cv‐02956
                         1:2020‐cv‐02957
                         1:2020‐cv‐02958
                         1:2020‐cv‐02959
                         1:2020‐cv‐02960
                         1:2020‐cv‐02961
                         1:2020‐cv‐02962
                         1:2020‐cv‐02963
                         1:2020‐cv‐02964
                         1:2020‐cv‐02965
                         1:2020‐cv‐02966
                         1:2020‐cv‐02967
                         1:2020‐cv‐02968
                         1:2020‐cv‐02969
                         1:2020‐cv‐02970
                         1:2020‐cv‐02971
                         1:2020‐cv‐02972
                         1:2020‐cv‐02973
                         1:2020‐cv‐02974
                         1:2020‐cv‐02975



                               77
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 79 of 104

                     Schedule of Cases

                         1:2020‐cv‐02976
                         1:2020‐cv‐02977
                         1:2020‐cv‐02978
                         1:2020‐cv‐02979
                         1:2020‐cv‐02980
                         1:2020‐cv‐02981
                         1:2020‐cv‐02982
                         1:2020‐cv‐02983
                         1:2020‐cv‐02984
                         1:2020‐cv‐02985
                         1:2020‐cv‐02986
                         1:2020‐cv‐02987
                         1:2020‐cv‐02988
                         1:2020‐cv‐02989
                         1:2020‐cv‐02990
                         1:2020‐cv‐02991
                         1:2020‐cv‐02992
                         1:2020‐cv‐02993
                         1:2020‐cv‐02994
                         1:2020‐cv‐02995
                         1:2020‐cv‐02996
                         1:2020‐cv‐02997
                         1:2020‐cv‐02998
                         1:2020‐cv‐02999
                         1:2020‐cv‐03000
                         1:2020‐cv‐03001
                         1:2020‐cv‐03002
                         1:2020‐cv‐03003
                         1:2020‐cv‐03004
                         1:2020‐cv‐03005
                         1:2020‐cv‐03006
                         1:2020‐cv‐03007
                         1:2020‐cv‐03008
                         1:2020‐cv‐03009
                         1:2020‐cv‐03010



                               78
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 80 of 104

                     Schedule of Cases

                         1:2020‐cv‐03011
                         1:2020‐cv‐03012
                         1:2020‐cv‐03013
                         1:2020‐cv‐03014
                         1:2020‐cv‐03015
                         1:2020‐cv‐03016
                         1:2020‐cv‐03017
                         1:2020‐cv‐03018
                         1:2020‐cv‐03019
                         1:2020‐cv‐03020
                         1:2020‐cv‐03021
                         1:2020‐cv‐03022
                         1:2020‐cv‐03023
                         1:2020‐cv‐03024
                         1:2020‐cv‐03025
                         1:2020‐cv‐03026
                         1:2020‐cv‐03027
                         1:2020‐cv‐03028
                         1:2020‐cv‐03029
                         1:2020‐cv‐03030
                         1:2020‐cv‐03031
                         1:2020‐cv‐03032
                         1:2020‐cv‐03033
                         1:2020‐cv‐03034
                         1:2020‐cv‐03035
                         1:2020‐cv‐03036
                         1:2020‐cv‐03037
                         1:2020‐cv‐03038
                         1:2020‐cv‐03039
                         1:2020‐cv‐03040
                         1:2020‐cv‐03041
                         1:2020‐cv‐03042
                         1:2020‐cv‐03043
                         1:2020‐cv‐03044
                         1:2020‐cv‐03045



                               79
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 81 of 104

                     Schedule of Cases

                         1:2020‐cv‐03046
                         1:2020‐cv‐03047
                         1:2020‐cv‐03048
                         1:2020‐cv‐03049
                         1:2020‐cv‐03050
                         1:2020‐cv‐03051
                         1:2020‐cv‐03052
                         1:2020‐cv‐03053
                         1:2020‐cv‐03054
                         1:2020‐cv‐03055
                         1:2020‐cv‐03056
                         1:2020‐cv‐03057
                         1:2020‐cv‐03058
                         1:2020‐cv‐03059
                         1:2020‐cv‐03060
                         1:2020‐cv‐03061
                         1:2020‐cv‐03062
                         1:2020‐cv‐03063
                         1:2020‐cv‐03064
                         1:2020‐cv‐03065
                         1:2020‐cv‐03066
                         1:2020‐cv‐03067
                         1:2020‐cv‐03068
                         1:2020‐cv‐03069
                         1:2020‐cv‐03070
                         1:2020‐cv‐03071
                         1:2020‐cv‐03072
                         1:2020‐cv‐03073
                         1:2020‐cv‐03074
                         1:2020‐cv‐03075
                         1:2020‐cv‐03076
                         1:2020‐cv‐03077
                         1:2020‐cv‐03078
                         1:2020‐cv‐03079
                         1:2020‐cv‐03080



                               80
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 82 of 104

                     Schedule of Cases

                         1:2020‐cv‐03081
                         1:2020‐cv‐03082
                         1:2020‐cv‐03083
                         1:2020‐cv‐03084
                         1:2020‐cv‐03085
                         1:2020‐cv‐03086
                         1:2020‐cv‐03087
                         1:2020‐cv‐03088
                         1:2020‐cv‐03089
                         1:2020‐cv‐03090
                         1:2020‐cv‐03091
                         1:2020‐cv‐03092
                         1:2020‐cv‐03093
                         1:2020‐cv‐03094
                         1:2020‐cv‐03095
                         1:2020‐cv‐03096
                         1:2020‐cv‐03097
                         1:2020‐cv‐03098
                         1:2020‐cv‐03099
                         1:2020‐cv‐03100
                         1:2020‐cv‐03101
                         1:2020‐cv‐03102
                         1:2020‐cv‐03103
                         1:2020‐cv‐03104
                         1:2020‐cv‐03105
                         1:2020‐cv‐03106
                         1:2020‐cv‐03107
                         1:2020‐cv‐03108
                         1:2020‐cv‐03109
                         1:2020‐cv‐03110
                         1:2020‐cv‐03111
                         1:2020‐cv‐03112
                         1:2020‐cv‐03113
                         1:2020‐cv‐03114
                         1:2020‐cv‐03115



                               81
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 83 of 104

                     Schedule of Cases

                         1:2020‐cv‐03116
                         1:2020‐cv‐03117
                         1:2020‐cv‐03118
                         1:2020‐cv‐03119
                         1:2020‐cv‐03120
                         1:2020‐cv‐03121
                         1:2020‐cv‐03122
                         1:2020‐cv‐03123
                         1:2020‐cv‐03124
                         1:2020‐cv‐03125
                         1:2020‐cv‐03126
                         1:2020‐cv‐03127
                         1:2020‐cv‐03128
                         1:2020‐cv‐03129
                         1:2020‐cv‐03130
                         1:2020‐cv‐03131
                         1:2020‐cv‐03132
                         1:2020‐cv‐03133
                         1:2020‐cv‐03134
                         1:2020‐cv‐03135
                         1:2020‐cv‐03136
                         1:2020‐cv‐03137
                         1:2020‐cv‐03138
                         1:2020‐cv‐03139
                         1:2020‐cv‐03140
                         1:2020‐cv‐03141
                         1:2020‐cv‐03143
                         1:2020‐cv‐03144
                         1:2020‐cv‐03145
                         1:2020‐cv‐03146
                         1:2020‐cv‐03147
                         1:2020‐cv‐03148
                         1:2020‐cv‐03150
                         1:2020‐cv‐03151
                         1:2020‐cv‐03152



                               82
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 84 of 104

                     Schedule of Cases

                         1:2020‐cv‐03153
                         1:2020‐cv‐03154
                         1:2020‐cv‐03155
                         1:2020‐cv‐03156
                         1:2020‐cv‐03157
                         1:2020‐cv‐03158
                         1:2020‐cv‐03159
                         1:2020‐cv‐03160
                         1:2020‐cv‐03161
                         1:2020‐cv‐03162
                         1:2020‐cv‐03163
                         1:2020‐cv‐03164
                         1:2020‐cv‐03165
                         1:2020‐cv‐03166
                         1:2020‐cv‐03167
                         1:2020‐cv‐03168
                         1:2020‐cv‐03169
                         1:2020‐cv‐03170
                         1:2020‐cv‐03171
                         1:2020‐cv‐03172
                         1:2020‐cv‐03173
                         1:2020‐cv‐03174
                         1:2020‐cv‐03175
                         1:2020‐cv‐03176
                         1:2020‐cv‐03177
                         1:2020‐cv‐03178
                         1:2020‐cv‐03180
                         1:2020‐cv‐03182
                         1:2020‐cv‐03183
                         1:2020‐cv‐03184
                         1:2020‐cv‐03185
                         1:2020‐cv‐03186
                         1:2020‐cv‐03187
                         1:2020‐cv‐03188
                         1:2020‐cv‐03189



                               83
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 85 of 104

                     Schedule of Cases

                         1:2020‐cv‐03190
                         1:2020‐cv‐03191
                         1:2020‐cv‐03192
                         1:2020‐cv‐03193
                         1:2020‐cv‐03194
                         1:2020‐cv‐03195
                         1:2020‐cv‐03196
                         1:2020‐cv‐03197
                         1:2020‐cv‐03198
                         1:2020‐cv‐03199
                         1:2020‐cv‐03200
                         1:2020‐cv‐03201
                         1:2020‐cv‐03202
                         1:2020‐cv‐03203
                         1:2020‐cv‐03204
                         1:2020‐cv‐03205
                         1:2020‐cv‐03206
                         1:2020‐cv‐03207
                         1:2020‐cv‐03208
                         1:2020‐cv‐03209
                         1:2020‐cv‐03210
                         1:2020‐cv‐03211
                         1:2020‐cv‐03212
                         1:2020‐cv‐03213
                         1:2020‐cv‐03214
                         1:2020‐cv‐03215
                         1:2020‐cv‐03216
                         1:2020‐cv‐03217
                         1:2020‐cv‐03218
                         1:2020‐cv‐03219
                         1:2020‐cv‐03220
                         1:2020‐cv‐03221
                         1:2020‐cv‐03222
                         1:2020‐cv‐03223
                         1:2020‐cv‐03224



                               84
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 86 of 104

                     Schedule of Cases

                         1:2020‐cv‐03225
                         1:2020‐cv‐03226
                         1:2020‐cv‐03227
                         1:2020‐cv‐03228
                         1:2020‐cv‐03229
                         1:2020‐cv‐03231
                         1:2020‐cv‐03232
                         1:2020‐cv‐03233
                         1:2020‐cv‐03234
                         1:2020‐cv‐03235
                         1:2020‐cv‐03236
                         1:2020‐cv‐03237
                         1:2020‐cv‐03238
                         1:2020‐cv‐03239
                         1:2020‐cv‐03240
                         1:2020‐cv‐03241
                         1:2020‐cv‐03242
                         1:2020‐cv‐03243
                         1:2020‐cv‐03244
                         1:2020‐cv‐03245
                         1:2020‐cv‐03246
                         1:2020‐cv‐03247
                         1:2020‐cv‐03248
                         1:2020‐cv‐03249
                         1:2020‐cv‐03250
                         1:2020‐cv‐03251
                         1:2020‐cv‐03252
                         1:2020‐cv‐03253
                         1:2020‐cv‐03254
                         1:2020‐cv‐03255
                         1:2020‐cv‐03256
                         1:2020‐cv‐03257
                         1:2020‐cv‐03258
                         1:2020‐cv‐03259
                         1:2020‐cv‐03260



                               85
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 87 of 104

                     Schedule of Cases

                         1:2020‐cv‐03261
                         1:2020‐cv‐03262
                         1:2020‐cv‐03263
                         1:2020‐cv‐03264
                         1:2020‐cv‐03265
                         1:2020‐cv‐03266
                         1:2020‐cv‐03267
                         1:2020‐cv‐03268
                         1:2020‐cv‐03269
                         1:2020‐cv‐03270
                         1:2020‐cv‐03271
                         1:2020‐cv‐03272
                         1:2020‐cv‐03273
                         1:2020‐cv‐03274
                         1:2020‐cv‐03275
                         1:2020‐cv‐03276
                         1:2020‐cv‐03277
                         1:2020‐cv‐03278
                         1:2020‐cv‐03279
                         1:2020‐cv‐03280
                         1:2020‐cv‐03281
                         1:2020‐cv‐03282
                         1:2020‐cv‐03283
                         1:2020‐cv‐03284
                         1:2020‐cv‐03285
                         1:2020‐cv‐03286
                         1:2020‐cv‐03287
                         1:2020‐cv‐03288
                         1:2020‐cv‐03289
                         1:2020‐cv‐03290
                         1:2020‐cv‐03291
                         1:2020‐cv‐03292
                         1:2020‐cv‐03293
                         1:2020‐cv‐03294
                         1:2020‐cv‐03295



                               86
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 88 of 104

                     Schedule of Cases

                         1:2020‐cv‐03296
                         1:2020‐cv‐03297
                         1:2020‐cv‐03299
                         1:2020‐cv‐03300
                         1:2020‐cv‐03301
                         1:2020‐cv‐03302
                         1:2020‐cv‐03303
                         1:2020‐cv‐03304
                         1:2020‐cv‐03305
                         1:2020‐cv‐03306
                         1:2020‐cv‐03307
                         1:2020‐cv‐03308
                         1:2020‐cv‐03309
                         1:2020‐cv‐03310
                         1:2020‐cv‐03311
                         1:2020‐cv‐03312
                         1:2020‐cv‐03313
                         1:2020‐cv‐03314
                         1:2020‐cv‐03315
                         1:2020‐cv‐03316
                         1:2020‐cv‐03317
                         1:2020‐cv‐03318
                         1:2020‐cv‐03319
                         1:2020‐cv‐03320
                         1:2020‐cv‐03321
                         1:2020‐cv‐03322
                         1:2020‐cv‐03323
                         1:2020‐cv‐03324
                         1:2020‐cv‐03325
                         1:2020‐cv‐03326
                         1:2020‐cv‐03327
                         1:2020‐cv‐03328
                         1:2020‐cv‐03329
                         1:2020‐cv‐03331
                         1:2020‐cv‐03332



                               87
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 89 of 104

                     Schedule of Cases

                         1:2020‐cv‐03333
                         1:2020‐cv‐03334
                         1:2020‐cv‐03335
                         1:2020‐cv‐03336
                         1:2020‐cv‐03337
                         1:2020‐cv‐03338
                         1:2020‐cv‐03339
                         1:2020‐cv‐03340
                         1:2020‐cv‐03341
                         1:2020‐cv‐03342
                         1:2020‐cv‐03343
                         1:2020‐cv‐03344
                         1:2020‐cv‐03345
                         1:2020‐cv‐03346
                         1:2020‐cv‐03347
                         1:2020‐cv‐03348
                         1:2020‐cv‐03349
                         1:2020‐cv‐03350
                         1:2020‐cv‐03351
                         1:2020‐cv‐03352
                         1:2020‐cv‐03353
                         1:2020‐cv‐03354
                         1:2020‐cv‐03355
                         1:2020‐cv‐03356
                         1:2020‐cv‐03357
                         1:2020‐cv‐03358
                         1:2020‐cv‐03359
                         1:2020‐cv‐03360
                         1:2020‐cv‐03361
                         1:2020‐cv‐03362
                         1:2020‐cv‐03363
                         1:2020‐cv‐03364
                         1:2020‐cv‐03365
                         1:2020‐cv‐03366
                         1:2020‐cv‐03367



                               88
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 90 of 104

                     Schedule of Cases

                         1:2020‐cv‐03368
                         1:2020‐cv‐03369
                         1:2020‐cv‐03370
                         1:2020‐cv‐03371
                         1:2020‐cv‐03372
                         1:2020‐cv‐03373
                         1:2020‐cv‐03374
                         1:2020‐cv‐03375
                         1:2020‐cv‐03376
                         1:2020‐cv‐03377
                         1:2020‐cv‐03378
                         1:2020‐cv‐03379
                         1:2020‐cv‐03380
                         1:2020‐cv‐03381
                         1:2020‐cv‐03382
                         1:2020‐cv‐03383
                         1:2020‐cv‐03384
                         1:2020‐cv‐03385
                         1:2020‐cv‐03386
                         1:2020‐cv‐03387
                         1:2020‐cv‐03388
                         1:2020‐cv‐03389
                         1:2020‐cv‐03390
                         1:2020‐cv‐03391
                         1:2020‐cv‐03392
                         1:2020‐cv‐03393
                         1:2020‐cv‐03394
                         1:2020‐cv‐03395
                         1:2020‐cv‐03396
                         1:2020‐cv‐03397
                         1:2020‐cv‐03398
                         1:2020‐cv‐03399
                         1:2020‐cv‐03400
                         1:2020‐cv‐03401
                         1:2020‐cv‐03402



                               89
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 91 of 104

                     Schedule of Cases

                         1:2020‐cv‐03403
                         1:2020‐cv‐03404
                         1:2020‐cv‐03405
                         1:2020‐cv‐03406
                         1:2020‐cv‐03407
                         1:2020‐cv‐03408
                         1:2020‐cv‐03409
                         1:2020‐cv‐03410
                         1:2020‐cv‐03411
                         1:2020‐cv‐03412
                         1:2020‐cv‐03413
                         1:2020‐cv‐03414
                         1:2020‐cv‐03415
                         1:2020‐cv‐03416
                         1:2020‐cv‐03417
                         1:2020‐cv‐03418
                         1:2020‐cv‐03419
                         1:2020‐cv‐03420
                         1:2020‐cv‐03421
                         1:2020‐cv‐03422
                         1:2020‐cv‐03423
                         1:2020‐cv‐03424
                         1:2020‐cv‐03425
                         1:2020‐cv‐03426
                         1:2020‐cv‐03427
                         1:2020‐cv‐03428
                         1:2020‐cv‐03429
                         1:2020‐cv‐03430
                         1:2020‐cv‐03431
                         1:2020‐cv‐03432
                         1:2020‐cv‐03433
                         1:2020‐cv‐03434
                         1:2020‐cv‐03435
                         1:2020‐cv‐03436
                         1:2020‐cv‐03437



                               90
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 92 of 104

                     Schedule of Cases

                         1:2020‐cv‐03438
                         1:2020‐cv‐03439
                         1:2020‐cv‐03440
                         1:2020‐cv‐03441
                         1:2020‐cv‐03442
                         1:2020‐cv‐03443
                         1:2020‐cv‐03444
                         1:2020‐cv‐03445
                         1:2020‐cv‐03446
                         1:2020‐cv‐03447
                         1:2020‐cv‐03448
                         1:2020‐cv‐03449
                         1:2020‐cv‐03450
                         1:2020‐cv‐03451
                         1:2020‐cv‐03452
                         1:2020‐cv‐03453
                         1:2020‐cv‐03454
                         1:2020‐cv‐03455
                         1:2020‐cv‐03456
                         1:2020‐cv‐03457
                         1:2020‐cv‐03458
                         1:2020‐cv‐03459
                         1:2020‐cv‐03460
                         1:2020‐cv‐03461
                         1:2020‐cv‐03462
                         1:2020‐cv‐03463
                         1:2020‐cv‐03464
                         1:2020‐cv‐03465
                         1:2020‐cv‐03466
                         1:2020‐cv‐03467
                         1:2020‐cv‐03468
                         1:2020‐cv‐03469
                         1:2020‐cv‐03470
                         1:2020‐cv‐03471
                         1:2020‐cv‐03472



                               91
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 93 of 104

                     Schedule of Cases

                         1:2020‐cv‐03473
                         1:2020‐cv‐03474
                         1:2020‐cv‐03475
                         1:2020‐cv‐03477
                         1:2020‐cv‐03478
                         1:2020‐cv‐03479
                         1:2020‐cv‐03480
                         1:2020‐cv‐03481
                         1:2020‐cv‐03483
                         1:2020‐cv‐03484
                         1:2020‐cv‐03485
                         1:2020‐cv‐03486
                         1:2020‐cv‐03487
                         1:2020‐cv‐03488
                         1:2020‐cv‐03489
                         1:2020‐cv‐03490
                         1:2020‐cv‐03491
                         1:2020‐cv‐03492
                         1:2020‐cv‐03493
                         1:2020‐cv‐03494
                         1:2020‐cv‐03495
                         1:2020‐cv‐03496
                         1:2020‐cv‐03497
                         1:2020‐cv‐03498
                         1:2020‐cv‐03499
                         1:2020‐cv‐03500
                         1:2020‐cv‐03501
                         1:2020‐cv‐03502
                         1:2020‐cv‐03503
                         1:2020‐cv‐03504
                         1:2020‐cv‐03505
                         1:2020‐cv‐03506
                         1:2020‐cv‐03507
                         1:2020‐cv‐03508
                         1:2020‐cv‐03509



                               92
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 94 of 104

                     Schedule of Cases

                         1:2020‐cv‐03510
                         1:2020‐cv‐03511
                         1:2020‐cv‐03512
                         1:2020‐cv‐03513
                         1:2020‐cv‐03514
                         1:2020‐cv‐03515
                         1:2020‐cv‐03516
                         1:2020‐cv‐03517
                         1:2020‐cv‐03518
                         1:2020‐cv‐03519
                         1:2020‐cv‐03520
                         1:2020‐cv‐03521
                         1:2020‐cv‐03522
                         1:2020‐cv‐03523
                         1:2020‐cv‐03524
                         1:2020‐cv‐03525
                         1:2020‐cv‐03526
                         1:2020‐cv‐03527
                         1:2020‐cv‐03528
                         1:2020‐cv‐03530
                         1:2020‐cv‐03531
                         1:2020‐cv‐03532
                         1:2020‐cv‐03533
                         1:2020‐cv‐03534
                         1:2020‐cv‐03535
                         1:2020‐cv‐03536
                         1:2020‐cv‐03537
                         1:2020‐cv‐03538
                         1:2020‐cv‐03539
                         1:2020‐cv‐03540
                         1:2020‐cv‐03541
                         1:2020‐cv‐03542
                         1:2020‐cv‐03543
                         1:2020‐cv‐03544
                         1:2020‐cv‐03545



                               93
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 95 of 104

                     Schedule of Cases

                         1:2020‐cv‐03546
                         1:2020‐cv‐03547
                         1:2020‐cv‐03548
                         1:2020‐cv‐03549
                         1:2020‐cv‐03550
                         1:2020‐cv‐03551
                         1:2020‐cv‐03552
                         1:2020‐cv‐03553
                         1:2020‐cv‐03554
                         1:2020‐cv‐03555
                         1:2020‐cv‐03556
                         1:2020‐cv‐03557
                         1:2020‐cv‐03558
                         1:2020‐cv‐03559
                         1:2020‐cv‐03560
                         1:2020‐cv‐03561
                         1:2020‐cv‐03562
                         1:2020‐cv‐03563
                         1:2020‐cv‐03564
                         1:2020‐cv‐03565
                         1:2020‐cv‐03566
                         1:2020‐cv‐03567
                         1:2020‐cv‐03568
                         1:2020‐cv‐03569
                         1:2020‐cv‐03570
                         1:2020‐cv‐03572
                         1:2020‐cv‐03573
                         1:2020‐cv‐03574
                         1:2020‐cv‐03575
                         1:2020‐cv‐03576
                         1:2020‐cv‐03577
                         1:2020‐cv‐03578
                         1:2020‐cv‐03579
                         1:2020‐cv‐03580
                         1:2020‐cv‐03581



                               94
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 96 of 104

                     Schedule of Cases

                         1:2020‐cv‐03582
                         1:2020‐cv‐03583
                         1:2020‐cv‐03584
                         1:2020‐cv‐03585
                         1:2020‐cv‐03586
                         1:2020‐cv‐03587
                         1:2020‐cv‐03588
                         1:2020‐cv‐03589
                         1:2020‐cv‐03590
                         1:2020‐cv‐03592
                         1:2020‐cv‐03593
                         1:2020‐cv‐03594
                         1:2020‐cv‐03596
                         1:2020‐cv‐03597
                         1:2020‐cv‐03598
                         1:2020‐cv‐03600
                         1:2020‐cv‐03601
                         1:2020‐cv‐03602
                         1:2020‐cv‐03603
                         1:2020‐cv‐03604
                         1:2020‐cv‐03605
                         1:2020‐cv‐03606
                         1:2020‐cv‐03607
                         1:2020‐cv‐03608
                         1:2020‐cv‐03609
                         1:2020‐cv‐03610
                         1:2020‐cv‐03611
                         1:2020‐cv‐03612
                         1:2020‐cv‐03613
                         1:2020‐cv‐03614
                         1:2020‐cv‐03615
                         1:2020‐cv‐03616
                         1:2020‐cv‐03617
                         1:2020‐cv‐03618
                         1:2020‐cv‐03619



                               95
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 97 of 104

                     Schedule of Cases

                         1:2020‐cv‐03620
                         1:2020‐cv‐03621
                         1:2020‐cv‐03622
                         1:2020‐cv‐03623
                         1:2020‐cv‐03624
                         1:2020‐cv‐03625
                         1:2020‐cv‐03626
                         1:2020‐cv‐03627
                         1:2020‐cv‐03629
                         1:2020‐cv‐03630
                         1:2020‐cv‐03631
                         1:2020‐cv‐03632
                         1:2020‐cv‐03633
                         1:2020‐cv‐03634
                         1:2020‐cv‐03635
                         1:2020‐cv‐03636
                         1:2020‐cv‐03637
                         1:2020‐cv‐03638
                         1:2020‐cv‐03639
                         1:2020‐cv‐03640
                         1:2020‐cv‐03641
                         1:2020‐cv‐03642
                         1:2020‐cv‐03643
                         1:2020‐cv‐03644
                         1:2020‐cv‐03645
                         1:2020‐cv‐03646
                         1:2020‐cv‐03647
                         1:2020‐cv‐03648
                         1:2020‐cv‐03649
                         1:2020‐cv‐03650
                         1:2020‐cv‐03651
                         1:2020‐cv‐03652
                         1:2020‐cv‐03653
                         1:2020‐cv‐03654
                         1:2020‐cv‐03655



                               96
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 98 of 104

                     Schedule of Cases

                         1:2020‐cv‐03656
                         1:2020‐cv‐03657
                         1:2020‐cv‐03658
                         1:2020‐cv‐03659
                         1:2020‐cv‐03660
                         1:2020‐cv‐03661
                         1:2020‐cv‐03662
                         1:2020‐cv‐03663
                         1:2020‐cv‐03664
                         1:2020‐cv‐03665
                         1:2020‐cv‐03666
                         1:2020‐cv‐03667
                         1:2020‐cv‐03668
                         1:2020‐cv‐03669
                         1:2020‐cv‐03670
                         1:2020‐cv‐03671
                         1:2020‐cv‐03672
                         1:2020‐cv‐03673
                         1:2020‐cv‐03674
                         1:2020‐cv‐03675
                         1:2020‐cv‐03676
                         1:2020‐cv‐03677
                         1:2020‐cv‐03678
                         1:2020‐cv‐03679
                         1:2020‐cv‐03680
                         1:2020‐cv‐03681
                         1:2020‐cv‐03682
                         1:2020‐cv‐03683
                         1:2020‐cv‐03684
                         1:2020‐cv‐03685
                         1:2020‐cv‐03693
                         1:2020‐cv‐03694
                         1:2020‐cv‐03695
                         1:2020‐cv‐03696
                         1:2020‐cv‐03699



                               97
Case 1:20-cv-02397-3JP Document 7    Filed 02/05/21   Page 99 of 104

                     Schedule of Cases

                         1:2020‐cv‐03700
                         1:2020‐cv‐03701
                         1:2020‐cv‐03702
                         1:2020‐cv‐03703
                         1:2020‐cv‐03704
                         1:2020‐cv‐03705
                         1:2020‐cv‐03706
                         1:2020‐cv‐03707
                         1:2020‐cv‐03708
                         1:2020‐cv‐03710
                         1:2020‐cv‐03712
                         1:2020‐cv‐03713
                         1:2020‐cv‐03714
                         1:2020‐cv‐03715
                         1:2020‐cv‐03716
                         1:2020‐cv‐03717
                         1:2020‐cv‐03718
                         1:2020‐cv‐03719
                         1:2020‐cv‐03720
                         1:2020‐cv‐03721
                         1:2020‐cv‐03722
                         1:2020‐cv‐03723
                         1:2020‐cv‐03724
                         1:2020‐cv‐03725
                         1:2020‐cv‐03726
                         1:2020‐cv‐03727
                         1:2020‐cv‐03728
                         1:2020‐cv‐03730
                         1:2020‐cv‐03731
                         1:2020‐cv‐03732
                         1:2020‐cv‐03734
                         1:2020‐cv‐03735
                         1:2020‐cv‐03736
                         1:2020‐cv‐03737
                         1:2020‐cv‐03738



                               98
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 100 of 104

                     Schedule of Cases

                          1:2020‐cv‐03739
                          1:2020‐cv‐03740
                          1:2020‐cv‐03741
                          1:2020‐cv‐03742
                          1:2020‐cv‐03745
                          1:2020‐cv‐03746
                          1:2020‐cv‐03747
                          1:2020‐cv‐03748
                          1:2020‐cv‐03749
                          1:2020‐cv‐03750
                          1:2020‐cv‐03751
                          1:2020‐cv‐03752
                          1:2020‐cv‐03753
                          1:2020‐cv‐03754
                          1:2020‐cv‐03755
                          1:2020‐cv‐03758
                          1:2020‐cv‐03759
                          1:2020‐cv‐03760
                          1:2020‐cv‐03763
                          1:2020‐cv‐03764
                          1:2020‐cv‐03765
                          1:2020‐cv‐03766
                          1:2020‐cv‐03767
                          1:2020‐cv‐03768
                          1:2020‐cv‐03769
                          1:2020‐cv‐03770
                          1:2020‐cv‐03772
                          1:2020‐cv‐03773
                          1:2020‐cv‐03774
                          1:2020‐cv‐03775
                          1:2020‐cv‐03777
                          1:2020‐cv‐03778
                          1:2020‐cv‐03779
                          1:2020‐cv‐03780
                          1:2020‐cv‐03783



                                99
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 101 of 104

                     Schedule of Cases

                          1:2020‐cv‐03784
                          1:2020‐cv‐03785
                          1:2020‐cv‐03786
                          1:2020‐cv‐03787
                          1:2020‐cv‐03788
                          1:2020‐cv‐03789
                          1:2020‐cv‐03790
                          1:2020‐cv‐03791
                          1:2020‐cv‐03792
                          1:2020‐cv‐03793
                          1:2020‐cv‐03795
                          1:2020‐cv‐03796
                          1:2020‐cv‐03798
                          1:2020‐cv‐03800
                          1:2020‐cv‐03805
                          1:2020‐cv‐03806
                          1:2020‐cv‐03808
                          1:2020‐cv‐03809
                          1:2020‐cv‐03810
                          1:2020‐cv‐03811
                          1:2020‐cv‐03812
                          1:2020‐cv‐03813
                          1:2020‐cv‐03814
                          1:2020‐cv‐03816
                          1:2020‐cv‐03818
                          1:2020‐cv‐03819
                          1:2020‐cv‐03820
                          1:2020‐cv‐03823
                          1:2020‐cv‐03826
                          1:2020‐cv‐03828
                          1:2020‐cv‐03830
                          1:2020‐cv‐03832
                          1:2020‐cv‐03833
                          1:2020‐cv‐03836
                          1:2020‐cv‐03841



                               100
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 102 of 104

                     Schedule of Cases

                          1:2020‐cv‐03842
                          1:2020‐cv‐03844
                          1:2020‐cv‐03845
                          1:2020‐cv‐03846
                          1:2020‐cv‐03847
                          1:2020‐cv‐03849
                          1:2020‐cv‐03850
                          1:2020‐cv‐03851
                          1:2020‐cv‐03852
                          1:2020‐cv‐03853
                          1:2020‐cv‐03854
                          1:2020‐cv‐03855
                          1:2020‐cv‐03856
                          1:2020‐cv‐03857
                          1:2020‐cv‐03858
                          1:2020‐cv‐03859
                          1:2020‐cv‐03860
                          1:2020‐cv‐03861
                          1:2020‐cv‐03862
                          1:2020‐cv‐03863
                          1:2020‐cv‐03864
                          1:2020‐cv‐03865
                          1:2020‐cv‐03866
                          1:2020‐cv‐03870
                          1:2020‐cv‐03871
                          1:2020‐cv‐03872
                          1:2020‐cv‐03874
                          1:2020‐cv‐03875
                          1:2020‐cv‐03876
                          1:2020‐cv‐03878
                          1:2020‐cv‐03879
                          1:2020‐cv‐03883
                          1:2020‐cv‐03886
                          1:2020‐cv‐03887
                          1:2020‐cv‐03889



                               101
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 103 of 104

                     Schedule of Cases

                          1:2020‐cv‐03890
                          1:2020‐cv‐03891
                          1:2020‐cv‐03892
                          1:2020‐cv‐03893
                          1:2020‐cv‐03894
                          1:2020‐cv‐03895
                          1:2020‐cv‐03896
                          1:2020‐cv‐03897
                          1:2020‐cv‐03900
                          1:2020‐cv‐03901
                          1:2020‐cv‐03905
                          1:2020‐cv‐03906
                          1:2020‐cv‐03907
                          1:2020‐cv‐03908
                          1:2020‐cv‐03909
                          1:2020‐cv‐03910
                          1:2020‐cv‐03913
                          1:2020‐cv‐03917
                          1:2020‐cv‐03921
                          1:2020‐cv‐03925
                          1:2020‐cv‐03926
                          1:2020‐cv‐03929
                          1:2020‐cv‐03931
                          1:2020‐cv‐03932
                          1:2020‐cv‐03938
                          1:2021‐cv‐00001
                          1:2021‐cv‐00002
                          1:2021‐cv‐00003
                          1:2021‐cv‐00006
                          1:2021‐cv‐00010
                          1:2021‐cv‐00011
                          1:2021‐cv‐00013
                          1:2021‐cv‐00014
                          1:2021‐cv‐00017
                          1:2021‐cv‐00020



                               102
Case 1:20-cv-02397-3JP Document 7     Filed 02/05/21   Page 104 of 104

                     Schedule of Cases

                          1:2021‐cv‐00021
                          1:2021‐cv‐00022
                          1:2021‐cv‐00025
                          1:2021‐cv‐00030
                          1:2021‐cv‐00033
                          1:2021‐cv‐00034
                          1:2021‐cv‐00035
                          1:2021‐cv‐00044
                          1:2021‐cv‐00048




                               103
